DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Continued Examination Under 37 CFR 1.114	5
IV. Pertinent Prosecution History	6
V. Claim Status	7
VI. Reissue Requirements	8
VII. Claim Objections	9
VIII. Claim Interpretation	11
A.	Lexicographic Definitions	11
i.	Chrominance Gamut	11
ii.	Color Gamut	12
B.	35 U.S.C. § 112 6th Paragraph	13
C.	'Sources' for the Broadest Reasonable Interpretation (BRI)	13
i.	Gamut Morphing/Morphed Gamut/Morphing Process:	13
IX. Claim Rejections - 35 USC § 112	15
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.	15
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	25
X. Broadening of Examined Claims	32
A.	Broadening of Examined Claims’ Limitations	32
i.	Method Claims	32
a.	RI Claim 1	32
b.	RI Claim 9	34
ii.	Apparatus Claims	35
a.	RI Claim 20	35
XI. Claim Rejections - 35 USC § 251	35
A.	New Matter	35
B.	Original Patent Requirement	36
C.	Broadening/Recapture	39
i.	RI Claim 1	40
ii.	RI Claim 9	42
XII. Claim Rejections – 35 U.S.C. § 103	43
A.	Claim 1-5, 9, 17-20, 23 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (U.S. Publication No. 2006/0007239) in view of Chiu et al. ((U.S. Publication No. 2010/0008427) (“Chiu”).	43
B.	Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Ulichney et al. (U.S. Patent No. 7,018,050) (“Ulichney”).	70
C.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Deering (U.S. Publication No. 2002/0122044).	71
D.	Claims 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Pettitt (U.S. Publication No. 2002/0041708).	73
E.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Kanai (U.S. Patent No. 7,079,155).	74
F.	Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu and Kanai as applied to claim 25 above, and in further view of Cabral et al. (U.S. Publication No. 2009/0257677)(“Cabral”) and Drago et al. (Adaptive Logarithmic Mapping For Displaying High Contrast Scenes, Eurographics, Vol. 22, No. 3) (“Drago”).	75
G.	Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Deering (U.S. Patent No. 7,079,157)(“’157 Deering”)	77
H.	Claims 32 and 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Cabral et al. (U.S. Publication No. 2009/0257677)(“Cabral”) and Drago et al. (Adaptive Logarithmic Mapping For Displaying High Contrast Scenes, Eurographics, Vol. 22, No. 3) (“Drago”).	83
XIII. Allowable Subject Matter	85
XIV. Response to Arguments	86
A.	Claim Objection(s)	86
B.	35 U.S.C. § 112, First Paragraph, (Written Description) Rejections	87
i.	Claim 1 and 9	87
ii.	Claim 2-5 and 14	87
C.	35 U.S.C. § 112, Second Paragraph, (Indefinite) Rejections	89
i.	Morphing Chrominance Gamuts via Changing Brightness/Luminance	89
ii.	Common Region	89
iii.	Omitting Essential Steps	90
D.	35 U.S.C. § 251 Rejections	91
i.	Broadening/Recapture	91
a.	Common Region Morphing	91
b.	RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission	92
ii.	New Matter	92
iii.	Original Patent Requirement	93
E.	35 U.S.C. § 103 Rejections	94
i.	Gradual Morphing	94
XV. Conclusion	96


























Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/619,247 (“‘247 Reissue Application”) on 09 June 2017 for U.S. Application No. 13/318,104 ("‘104 Application"), filed 29 November 2011, now U.S. Patent No. 9,052,584 (“‘584 Patent”), issued 09 June 2015, which is a 371 of International Application No. PCT/US2010/032831 ("' PCT '831 Application "). The ‘584 Patent claims domestic priority benefit to Provisional Application 61/173,510 (“‘510 Provisional Application”) and Provisional Application 61/173,519 (“‘519 Provisional Application”), both filed 28 April 2009.
Thus, the Examiner concludes that for examination purposes the instant ‘247 Reissue Application qualifies for a priority date of 28 April 2009.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 July 2022 has been entered.

Pertinent Prosecution History
As set forth above, Applicant filed the application for the instant ‘247 Reissue Application on 09 June 2017. The Examiner finds that the instant ‘247 Reissue Application filing included a preliminary amendment to the claims (“June 2017 Claim Amendment”) and respective accompanying Remarks ("June 2017 Remarks”). 
The Office issued a most recent Final Office action on 13 April 2022 (“April 2022 Final Office Action”). In particular, the April 2022 Final Office Action provided rejections for claims 1-6, 8, 9, 12, 14, 16-23 and 25-32 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112 and 251.1
On 13 July 2022, Applicant filed a Response to the April 2022 Final Office Action (“July 2022 Applicant Response”). The July 2022 Applicant Response contained: “Remarks,” and “Amendments to the Claims” (“July 2022 Claim Amendment”) including: nine times2 amended original claims 1 and 9; five times amended original claims 2-53, 8 and 12; four times amended original claim 6; seven times4 amended new claim 20; ; four times amended new claim 25; thrice amended new claims 16 and 235; twice amended new claims 28 and 30; once amended new claims 21, 22, 26, 27 and 31; previously presented new claims 17-19, 29 and 32; canceled original claims 7, 10 and 11; canceled new claims 13, 146, 15 and 24; and new claim 337.


Claim Status
The Examiner finds that the claim status in the instant ‘247 Reissue Application is as follows:
Claim(s) 1 and 9			(Original and nine times amended)
Claim(s) 2-5, 8 and 12		(Original and five times amended)
Claim(s) 6				(Original and four times amended)
Claim(s) 7, 10 and 11			(Original and canceled)
Claim(s) 20				(New and seven times amended)
Claim(s) 25				(New and four times amended)
Claim(s) 16 and 23			(New and thrice amended)
Claim(s) 28 and 30			(New and twice amended)
Claim(s) 21, 22, 26, 27 and 31	(New and once amended)
Claim(s) 17-19, 29 and 32		(New and previously presented)
Claim(s) 13-15 and 24		(New and canceled)
Claim(s) 33				(New)

Thus, the Examiner concludes that claims 1-6, 8, 9, 12, 16-23 and 25-33 are pending in the instant ‘247 Reissue Application. Claims 1-6, 8, 9, 12, 16-23 and 25-33 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘584 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.121. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(b)(3).

The Examiner further notes that all amendments to the instant ‘247 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Claim Objections
37 CFR 1.173 requires,

An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number.

c) Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims

(See 37 CFR 1.173(b)(2), (c); and MPEP § §1453.II, V.D).
The Examiner finds that Applicant has provided the Office with the incorrect
status of one or more claims in the July 2022 Claim Amendment. Specifically, the Examiner
finds that at least: claims 13 and 14 should be identified at “(New and canceled)’ instead of “(Canceled).”
	In addition, Applicant has provided insufficient explanation of support  in the ‘584 Patent for the amendments filed in the July 2022 Claim Amendment, as set forth in 37 CFR 1.173(c). Specifically, while the July 2022 Applicant Response provides support for some of the claim amendments, the Examiner finds that the support for the inclusion of “calculating a scaling process” step, and last wherein clause, is insufficient because the cited section of the ‘584 Patent has no discussion of scaling processes involving the chrominance gamut morphing, nor the brightness smoothing. (July 2022 Applicant Response at 10, 12; see 1st bullet for claims 1, 9). Similarly, the support for the inclusion of “wherein after the scaling process, the image display consists of a plurality of different color gamuts” is insufficient because the cited section of the ‘584 Patent has no discussion of scaling process producing an image display consisting of a plurality of different color gamuts. (Id. at 12; see 7th bullet item for claim 9).
	In addition, the Examiner finds that the July 2022 Applicant Response provides “bulleted” claim limitations that are not in the July 2022 Claim Amendment and incorrect description of the action performed by, or the effect of, the amendment (i.e., replaced, removed, etc.). For example: a) the last four (4) bulleted items for claim 1 are not even amendments that are present in the July 2022 Claim Amendment; b) the 2nd and 3rd bullet items for claim 9 address the removal of a claim limitation, as it will appear in claim 33 and officially removed form claim 9; c) the 4th and 5th bullet items for claim 9 address the removal of claim requirements not present in the July 2022 Claim Amendment8. The Examiner finds that the explanation of support provided in the July 2022 Applicant Response for the July 2022 Claim Amendment is replete with such issues and the above citations are merely only examples the many issues thereof.
In order to comply with 37 CFR 1.173, Applicant is required to provide more pertinent citations from the ‘584 Patent to support each specific claim amendment instead of only where Applicant deems necessary. As set forth above, the failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.
Appropriate correction is required.

Claim Interpretation
Lexicographic Definitions
After careful review of the original specification, Examiner concludes that Applicant has lexicographically defined the following terms:
Chrominance Gamut 
The Examiner finds the ‘584 Patent discloses “chrominance gamut” as 
In a display, let the color formed by a channel input il =1 be (Xl, Yl, Zl) and hence Bl = Xl + Yl + Zl. Assuming linear displays, as il changes from 0 to 1, the colors are given by il (Xl, Yl, Zl). Hence, from above, their chrominance remains constant and Bl is scaled. The three channels of the display forms three vectors in the XYZ space. Hence, all the colors reproduced by the display is given by the parallelepiped spanned by the three vectors (Xl, Yl, Zl), I ε{r, g, b}. This is called the three dimensional color gamut of the display. Alternatively, this gamut can also be defined by a two dimensional chrominance gamut, the tristimulus brightness and the chrominance of white produced by ir = ig = ib = 1. The two dimensional chrominance gamut is given by the triangle T given by (xl, yl), I ε{r, g, b}.

(‘584 Patent at c.4, l.61 – c.5, l.8); and 
A chrominance gamut T is denoted by a triangle whose vertices are given by R, G and B.

(Id. at c.7, ll.40-41). In addition, the Examiner finds that Applicant agrees that “chrominance gamut” is defined as “two dimensional (two values) entity.” (See Applicant filed Supplemental Response on 11 May 2021 (“May 2021 Applicant Response”) at 21-23; emphasis on last ¶ on 22). Thus, the Examiner finds that the chrominance gamut is a two dimensional triangular plot (i.e., x vs y) whose vertices are given by R, G and B.
Color Gamut 
The Examiner finds the ‘584 Patent discloses “color gamut” as 
In a display, let the color formed by a channel input il =1 be (Xl, Yl, Zl) and hence Bl = Xl + Yl + Zl. Assuming linear displays, as il changes from 0 to 1, the colors are given by il (Xl, Yl, Zl). Hence, from above, their chrominance remains constant and Bl is scaled. The three channels of the display forms three vectors in the XYZ space. Hence, all the colors reproduced by the display is given by the parallelepiped spanned by the three vectors (Xl, Yl, Zl), I ε{r, g, b}. This is called the three dimensional color gamut of the display. Alternatively, this gamut can also be defined by a two dimensional chrominance gamut, the tristimulus brightness and the chrominance of white produced by ir = ig = ib = 1. 

(‘584 Patent at c.4, l.61 – c.5, l.8). The Examiner finds that the color gamut may be defined as :1) the parallelepiped spanned by the three vectors (Xl, Yl, Zl), I ε{r, g, b}; or 2) a two dimensional chrominance gamut, the tristimulus brightness for each color {r, g, b}. (See response filed by Applicant on 28 February 2022 (“Feb 2022 Applicant Response”) at 20, ll.21-23 (i.e., “[h]ence the three dimensional color gamut represented by (X, Y, Z) can be represented by (x, y, B) of each channel also.”) Thus, the Examiner finds that the color gamut is a combination of the two dimensional chrominance values (i.e., x vs y) for each primary color R, G and B; and their respective Brightness value B (i.e., (x, y, B)).

The Examined Claims are therefore construed with these lexicographic definitions. See MPEP § 2111.01 IV. Additionally, Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision. Therefore, except for the terms expressly recited above that have been lexicographically defined, Examiner concludes that Applicant is not his own lexicographer for any other terms or phrases. See MPEP § 2111.01 IV.

35 U.S.C. § 112 6th Paragraph
Additionally, the Examiner finds that because the Examined Claims do not recite “step,” “means” or a claim term used as a substitution for “means” (i.e. a generic placeholder for “means”), the Examined Claims fail Prong (A) as set forth in MPEP § 2181. Because the twenty-two (22) Examined Claims fail Prong (A) as set forth in MPEP § 2181 I., the Examiner concludes that all Examined Claims do not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential).

'Sources' for the Broadest Reasonable Interpretation (BRI)
Gamut Morphing/Morphed Gamut/Morphing Process: 
The Examiner finds that at least claims 1, 9 and 20 recite several different variations of “the chrominance gamut … are morphed such that …;” “morphing process comprising…” “to achieve chrominance gamut morphing;” and “the first morphed color gamut is morphed into the second morphed color gamut only in the common region.” The Examiner finds that one of ordinary skill in the art would recognize “morphing” as the act of manipulating, modifying or changing a component. More specifically, the Examiner finds that “gamut morphing” would be the act of manipulating, modifying or changing a gamut. As set forth above a gamut is construed as “a two dimensional triangular plot (i.e., x vs y) whose vertices are given by R, G and B.” Thus, gamut morphing would be the act of manipulating, modifying or changing a two dimensional triangular plot (i.e., x vs y) whose vertices are given by R, G and B. To support, the Examiner’s position, the Examiner finds that Spaulding 9 and Marcu 10 disclose a color mapping strategy that utilizes the principal of morphing (i.e., gamut morphing) to transform the geometrical shape of one color gamut into another color gamut based upon input and output gamuts. (Spaulding at Abstract; §§ 2-4; and Marcu at § 2.3). 
Thus, in light of the particular processes known to one of ordinary skill in the art and discussed supra, the Examiner construes: “the chrominance gamut … are morphed such that …;” “morphing process comprising;” “to achieve chrominance gamut morphing;” and “the first morphed color gamut is morphed into the second morphed color gamut only in the common region.” as simply the act of manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 12, 16-23 and 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to the limitations of claim 1, the Examiner finds that the recitations to,
changing the color gamut of the one or more pixels of the first image and the second image such that the chrominance gamut of the one or more pixels of the image display are morphed such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising… 

(July 2022 Claim Amendment, claim 1; emphasis added) is insufficiently described in the original specification. In c.8, ll.17-29, the Examiner finds that the ‘584 Patent discusses “chrominance gamut” variations being imperceptible, not “color gamut” variations. It is unclear how making variations among chrominance gamuts imperceptible is tantamount to or equivalent to making variations among color gamuts imperceptible, as claimed. A pertinent discussion follows.
Specifically, the Examiner finds that the’584 Patent discloses both a color gamut morphing method (i.e., overall invention) and color chrominance gamut morphing (i.e., step 2 of invention) interchangeably. Specifically, the Examiner finds that the ‘584 Patent discloses the color gamut morphing method and/or algorithm utilizing four steps of: (a) balancing per projector white point; (b) morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figures 1a-1b, 4; emphasis added). The Examiner finds that the ‘584 Patent discloses the chrominance gamut T being denoted by a triangle whose vertices are given by R, G and B. (‘584 Patent. at c.5, ll.5-7; c.7, ll.40-41; see Figure 3). As set forth above, the Examiner finds that the “Gamut Morphing/Morphed Gamut/Morphing Process” as simply the act of manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts. (See § VIII.C.i, supra).
In addition, as set forth above, the Examiner finds that a color gamut is a combination of the two dimensional chrominance values (i.e., x vs y) for each primary color R, G and B; and their respective Brightness value B (i.e., (x, y, B)) (. (See § VIII.A.ii, supra).While the Examiner recognizes that the color gamut  (i.e., (x, y, B)) includes both brightness and the chrominance gamut, the Examiner finds that the ‘584 Patent discloses the “chrominance gamut morphing” providing the chrominance gamut (i.e., (x, y)) variations/transitions between pixels of the color gamut morph that are “imperceptible, “ not the brightness variable or the brightness smoothing steps.” (See ‘584 Patent at c.8, ll.18-30, 42-43; c.11, ll.49-51; emphasis added). 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “changing the color gamut of the one or more pixels of the first projector and the second projector such that the chrominance gamut of the one or more pixels of the image display are morphed only in a common region such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising….” Rather, the ‘584 Patent appears to disclose that chrominance (not color) gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process.
Claims 2-6, 8, 15-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

Similarly, and with respect to the limitations of claim 1, 9 and 20, the Examiner finds that the recitations to,
changing the color gamut of the one or more pixels of the image projector and the second image … by a morphing process comprising… 

calculating a scaling process to be applied to each of the multiple color channels of the one or more pixels of the first image or the one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

wherein the scaling process generates a first morphed chrominance gamut for one or more pixels of the first image including at least one of the pixels of the first region, and a second morphed chrominance gamut for one or more pixels of the second image including at least one of the pixels of the second region, wherein the first morphed chrominance gamut is morphed into the second morphed chrominance gamut only in the common region.

(July 2022 Claim Amendment, claim 1; emphasis added);
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image or one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

wherein the scaling process generates a first morphed color gamut for one or more pixels of the first image, and a second morphed color gamut for one or more pixels of the second image, wherein the first morphed color gamut is morphed into the second morphed color gamut only in the common region:

(Id., claim 9; emphasis added); and
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image including at least one of the pixels of the first region of pixels or one or more pixels of the second image including at least one of the pixels of the second region of pixels for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

wherein the scaling process generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one or more pixels of the second image including at least one of the pixels of the second region of pixels, wherein the first morphed color gamut is morphed into the second morphed color gamut only in the common region

(Id., claim 20; emphasis added) are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirement in c.6, ll.10-21 of the ‘584 Patent as indicated by Applicant. (See July 2022 Applicant Response at 10, 12). Second, the Examiner finds that the color gamut is not changed by a morphing process (i.e., manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts; see § VIII.C.i, supra), but instead changed by a “color correction” process. To support the Examiner’s position, the Examiner finds that ‘584 Patent discloses the scaling process as a “color correction” process including the combination of results generated by: (b) the per pixel chrominance gamut morphing, (c) per pixel perceptual luminance constraining, and (d) per pixel Bezier based luminance smoothing processes. (‘584 Patent at c.6, ll.10-25, emphasis at ll.19-25; c.9, l.65 – c.10, l.9, emphasis at c.10, ll.1-7 see Figure 4). The Examiner finds that the ‘584 Patent discloses the invention creating per pixel attenuation maps (i.e., scaling maps) for each one of the (b)-(d) processes. The Examiner finds that the ‘584 Patent discloses the first per pixel scaling factor of the “color correction” (i.e., (b) the per pixel chrominance gamut morphing) as being the only portion of the combination of scaling results that actually is the result of a gamut morphing. Specifically, the Examiner finds that the ‘584 Patent discloses one of the inventive features being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). From this perspective, the Examiner finds that the scaling process of the ‘584 Patent does not “generate” the first and second morphed chrominance gamuts, but instead utilizes the “generated” first and second morphed chrominance gamuts provided by the “(b) the per pixel chrominance gamut morphing” algorithm implementation. This is further evidenced by claim 1 reciting the claim requirement of “calculating a scaling process … wherein the scaling process … is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing….” The Examiner finds that the “first per-pixel scale factor” for each of first and second images, respectively, is the first and second morphed chrominance gamuts, respectively.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “changing the color gamut of the one or more pixels of the first projector and the second projector … by a morphing process comprising… calculating a scaling process to be applied to each of the multiple color channels of the one or more pixels of the first image or the one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels; wherein the scaling process generates a first morphed chrominance gamut for one or more pixels of the first image including at least one of the pixels of the first region, and a second morphed chrominance gamut for one or more pixels of the second image including at least one of the pixels of the second region, wherein the first morphed chrominance gamut is morphed into the second morphed chrominance gamut only in the common region,” and variations thereof.
Claims 2-6, 8, 15-19, 21-23, 25-30, 32 and 33 are similarly rejected based on their dependency from claims 1, 9 and 20.

With respect to the limitations of claim 2-5, the Examiner finds that the recitations to,
the morphing process comprises changing the color gamut of at least two pixels of the first image and the color gamut of at least two pixels of the second image, wherein the at least two pixels of the first projector and the at least two pixels of the second projector overlap in the image display.

(July 2022 Claim Amendment, claim 2; emphasis added);
the morphing process comprises changing the color gamut of one or more pixels in a row of pixels in the first image and one or more pixels in a corresponding row of pixels in the second image.

(Id., claim 3; emphasis added);
wherein the morphing process comprises changing the color gamut of one or more pixels m the first image and one or more pixels in the second image corresponding to a horizontal row of pixels in the image display

(Id., claim 4; emphasis added); and
wherein the morphing process comprises changing the color gamut of one or more pixels in the first image and one or more pixels in the second image corresponding to a vertical row of pixels in the image display

(Id., claim 5; emphasis added) are insufficiently described in the original specification. As set forth above, the ‘584 Patent explicitly differentiates between “chrominance gamut morphing” and a “color gamut” morphing method. (‘584 Patent. at c.3, ll.6-10 11; and c.6, l.46 – c.9, l.5; see Figures 1a, 1b, 2-4). The Examiner finds that the invention of the ‘584 Patent includes one morphing process. Specifically, the Examiner finds that the ‘584 Patent discloses the inventive feature being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). The Examiner finds that this “morphing process” is recited in the preceding claim. The Examiner finds that claims 2-5 recite the morphing process further changing color gamuts, in addition to the preceding claim changing color gamuts requirement. The Examiner finds insufficient disclosure in the ’584 Patent to the morphing process performing any other changing of color gamuts steps in the ‘584 Patent.
In addition, while the ‘584 Patent does sufficiently support morphing a subset of pixels within the common region, the Examiner finds that the morphing step does not morph pixels outside of the common region, which is included in the above claim requirements. To support the Examiner’s position, the Examiner finds that the “morphing” involves a chrominance gamut morphing of pixels in an overlapping region only and not outside of the pixel overlapping region. (‘584 Patent at c.6, l.46 – c.9, l.16; see Figures 2-4). The ‘584 Patent specifically states,
For illustration of the process, refer to FIG. 2. Let us consider a single row of two rectangular projectors P1 and P2. Their two dimensional chrominance gamut in the nonoverlapping regions are denoted by the T1 and T2 respectively. Now, consider a horizontal scanline A through these two projectors. At any point in the overlap region in this scanline, we want to morph the chrominance gamut in the horizontal direction.

(‘584 Patent at c.6, ll.55-62; see Figure 2). The Examiner finds that the same applies to the vertical direction. (Id. at c.6, l.65 – c.7, l.5; see Figure 2). Similarly, the ‘584 Patent states,
Our method smoothes both the chrominance and the brightness across the entire display resulting in a true color seamlessness where the number of projectors are absolutely invisible in the display. This is achieved by a morphing of the two dimensional chrominance gamut in the overlap regions followed by brightness smoothing across the entire display, both guided by perceptual parameters to assure that the variation is within the human tolerance and is hence not detected.

(‘584 Patent at c.13, ll.1-7). In this light, the Examiner concludes that the’584 Patent discloses the requirement to morph points within the overlap common region and that the morphed pixels must be within the common region. There is no option for them to be outside the common region.
Moreover, the Examiner finds that the color gamut is not changed by a morphing process (i.e., manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts; see § VII.C.i, supra), but instead changed by a “color correction” process. To support the Examiner’s position, the Examiner finds that ‘584 Patent discloses the scaling process as a “color correction” process including the combination of results generated by: (b) the per pixel chrominance gamut morphing, (c) per pixel perceptual luminance constraining, and (d) per pixel Bezier based luminance smoothing processes. (‘584 Patent at c.6, ll.10-25, emphasis at ll.19-25; c.9, l.65 – c.10, l.9, emphasis at c.10, ll.1-7 see Figure 4). The Examiner finds that the ‘584 Patent discloses the invention creating per pixel attenuation maps (i.e., scaling maps) for each one of the (b)-(d) processes. The Examiner finds that the ‘584 Patent discloses the first per pixel scaling factor of the “color correction” (i.e., (b) the per pixel chrominance gamut morphing) as being the only portion of the combination of scaling results that actually is the result of a gamut morphing. Specifically, the Examiner finds that the ‘584 Patent discloses one of the inventive features being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). From this perspective, the Examiner finds that the scaling process of the ‘584 Patent does not “generate” the first and second morphed chrominance gamuts, but instead utilizes the “generated” first and second morphed chrominance gamuts provided by the “(b) the per pixel chrominance gamut morphing” algorithm implementation. This is further evidenced by claim 1 reciting the claim requirement of “calculating a scaling process … wherein the scaling process … is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing….” The Examiner finds that the “first per-pixel scale factor” for each of first and second images, respectively, is the first and second morphed chrominance gamuts, respectively. Accordingly, the Examiner finds that the color gamut is not changed by a morphing process, but instead changed by a “color correction” process.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein the morphing process comprises changing the color gamut of at least two pixels of the first image and the color gamut of at least two pixels of the second image, wherein the at least two pixels of the first image and the at least two pixels of the second image overlap in the image display;” “wherein the morphing process comprises changing the color gamut of one or more pixels m a row of pixels in the first image and one or more pixels in a corresponding row of pixels in the second image;” “wherein the morphing process comprises changing the color gamut of one or more pixels in the first image and one or more pixels in the second image corresponding to a horizontal row of pixels in the image display;” and “wherein the morphing process comprises changing the color gamut of one or more pixels in the first image and one or more pixels in the second image corresponding to a vertical row of pixels in the image display.” 

With respect to the limitations of claim 23, the Examiner finds that the recitation to 
wherein said brightness smoothing comprises applying an attenuation factor to one or more pixels of the first image and the second image to reduce brightness variation of the image display

(July 2022 Claim Amendment, claim 23; emphasis added) is insufficiently described in the original specification. The Examiner finds that the ‘584 Patent provides insufficient disclosure to the difference between a scale factor and attenuation factor. Specifically, the Examiner finds that the preceding claim requires a scaling process utilizing “a second per-pixel scale factor to achieve brightness smoothing.” Accordingly, the Examiner finds that the attenuation factor of the brightness smoothing to reduce brightness variation is the scale factor. (See ‘584 Patent at c.6, ll.22-25; c.9, l.64 – c.10, l.9; c.12, l.66 – c.13, l.9; see Figure 4). Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of “wherein said brightness smoothing comprises applying an attenuation factor to one or more pixels of the first image and the second image to reduce brightness variation of the image display.”


35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 12, 16-23 and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claims 1, 9 and 20, the Examiner finds that amended patent claim 1 recites,
calculating a scaling process to be applied to each of the multiple color channels of the one or more pixels of the first image or the one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

(Feb 2022 Claim Amendment, claim 1; emphasis added); amended patent claim 9 recites,
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image or one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

(Feb 2022 Claim Amendment, claim 9; emphasis added); and amended patent claim 20 recites,
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image including at least one of the pixels of the first region of pixels or one or more pixels of the second image including at least one of the pixels of the second region of pixels for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

(Feb 2022 Claim Amendment, claim 20; emphasis added).The Examiner finds it unclear and indefinite as to how the scaling process can be based upon a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing without being on a required third per-pixel scale factor to achieve brightness constraining. Specifically, the Examiner finds that the ‘584 Patent discloses first performing a “Luminance Constraining” on the result of the “Chrominance Gamut Morphing,” and then a “Per Pixel Bezier Based Luminance Smoothing” on the result of the “Luminance Constraining.” (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, l.64 – c.10, l.9; c.12, l.66 – c.13, l.9; see Figure 4). The Examiner finds that the ‘584 Patent explicitly discloses the luminance/brightness smoothing having little or no effect on the previously generated chrominance gamut morphing results. (See ‘584 Patent at c.9, ll.16-40). In this light, the Examiner finds that the chrominance gamuts cannot be changed by a smoothing of luminance values that have not yet been constrained. Further clarification is required.
Claims 2-6, 8, 15-19, 21-23, 25-30, 32 and 33 are similarly rejected based on their dependency from claims 1, 9 and 20.
The Examiner finds that a color gamut is a combination of the two dimensional chrominance values (i.e., x vs y) for each primary color R, G and B; and their respective Brightness value B (i.e., (x, y, B)). (See § VIII.A.ii, supra). Similarly, the Examiner finds that gamut morphing is the act of manipulating, modifying or changing the geometrical shape of one gamut into another gamut based upon input and output gamuts. (See § VIII.C.i, supra). The Examiner finds that claim requires the calculating of a scaling operation based upon the product of two scale factors, one being the “first per-pixel scale factor to achieve chrominance gamut morphing.” The Examiner finds that it is the “first per-pixel scale factor to achieve chrominance gamut morphing” that provides the morphing process in the claim. In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the “calculating a scaling process…” to be providing at least a scale factor that morphs the chrominance gamut.

With respect to the limitations of claims 1 and 2-5, claim 1 recites the limitation “
“wherein the first chrominance gamut and all first brightness values of the pixel determine a first color gamut”

in lines 7-9; and
“wherein the second chrominance gamut and all first brightness values of the pixel determine a second color gamut”

in lines 14-16. The Examiner finds claim 1 further recites,
changing the color gamut of the one or more pixels of the first image and the second image such that the chrominance gamut of the one or more pixels of the image display are morphed such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising: calculating a scaling process… 

in lines 22-26. The Examiner finds that claims 2-5 further recite,
the morphing process comprises changing the color gamut of at least two pixels of the first image and the color gamut of at least two pixels of the second image, wherein the at least two pixels of the first projector and the at least two pixels of the second projector overlap in the image display.

(July 2022 Claim Amendment, claim 2; emphasis added);
the morphing process comprises changing the color gamut of one or more pixels in a row of pixels in the first image and one or more pixels in a corresponding row of pixels in the second image.

(Id., claim 3; emphasis added);
wherein the morphing process comprises changing the color gamut of one or more pixels m the first image and one or more pixels in the second image corresponding to a horizontal row of pixels in the image display

(Id., claim 4; emphasis added); and
wherein the morphing process comprises changing the color gamut of one or more pixels in the first image and one or more pixels in the second image corresponding to a vertical row of pixels in the image display

(Id., claim 5; emphasis added). It is unclear and indefinite to how the color gamut is being changed by a morphing process when it is the chrominance gamut that is being morphed and not then color gamut. (See § IX.A, supra). In addition, it is unclear and indefinite to which color gamut is being changed. The Examiner finds that a color gamut is a combination of the two dimensional chrominance values (i.e., x vs y) for each primary color R, G and B; and their respective Brightness value B (i.e., (x, y, B)). (See § VIII.A.ii, supra). Similarly, the Examiner finds that gamut morphing is the act of manipulating, modifying or changing the geometrical shape of one gamut into another gamut based upon input and output gamuts. (See § VIII.C.i, supra). The Examiner finds that claim requires changing the color gamut based upon a morphing process that includes a scaling operation based upon the product of two scale factors, one being the “first per-pixel scale factor to achieve chrominance gamut morphing.” The Examiner finds that it is the “first per-pixel scale factor to achieve chrominance gamut morphing” that provides the morphing process in the claim. In this light and to advance prosecution by providing art rejections infra, the Examiner construes, for the purpose of examination only, the “changing the color gamut… by a morphing process comprising: calculating a scaling process…” to be changing the color gamut by at least a scale factor that morphs the chrominance gamut.

In addition, in dependent claims 2-5, it is unclear and indefinite to which color gamut is being changed. Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements.
Claims 2-6, 8, 16-18, 22, 23, 26 and 32 are similarly rejected based on their dependency from claim 1.

With respect to the limitations of claim 22, claim 22 recites the limitation 

wherein said morphing further comprises retaining a desired white point for the first projector and the second projector

(July 2022 Claim Amendment, claim 22; emphasis added). The Examiner finds it unclear and indefinite to what “morphing” claim 22 is referencing. There is insufficient antecedent basis for this limitation in the claim.

With respect to the limitations of claim 23, claim 23 recites the limitation “
wherein said brightness smoothing comprises applying an attenuation factor to one or more pixels of the first image and the second image to reduce brightness variation of the image display

(July 2022 Claim Amendment, claim 23; emphasis added). The Examiner finds it unclear and indefinite to the difference between a scale factor and attenuation factor that are essentially doing the same thing. Specifically, the Examiner finds that the preceding claim requires a scaling process utilizing “a second per-pixel scale factor to achieve brightness smoothing.” The Examiner finds that the attenuation factor of the brightness smoothing to reduce brightness variation is the scale factor. (See ‘584 Patent at c.6, ll.22-25; c.9, l.64 – c.10, l.9; c.12, l.66 – c.13, l.9; see Figure 4). Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements.

With respect to the limitations of claim 25, claim 25 recites the limitation “
further comprising further brightness smoothing, wherein the further brightness smoothing comprises applying a second scaling process to each of the multiple color channels.

(July 2022 Claim Amendment, claim 23; emphasis added). The Examiner finds that the preceding claim performs a scaling process including the second per-pixel scale factor to achieve brightness smoothing. The Examiner finds that the ‘584 Patent discloses a single luminance/brightness smoothing step that occurs after a luminance/brightness constraining step. (See ‘584 Patent at Abstract; c.6, ll.22-25; c.9, l.64 – c.10, l.9; c.12, l.66 – c.13, l.9; see Figure 4). The Examiner finds it unclear and indefinite to the difference between the second per-pixel scale factor to achieve brightness smoothing and the application of a second scaling process for further brightness smoothing. 

With respect to the limitations of claim 33, claim 33 recites,
further comprising changing a brightness of the image display comprising at least a portion of the common region based on Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to provide a smooth inter-projector spatial brightness variation in the image display.

(Id., claim 33; emphasis added). The Examiner finds it unclear and indefinite to the difference between a scale factor and changing a brightness based on Bezier surface fitting that are essentially doing the same thing. Specifically, the Examiner finds that the preceding claim requires a scaling process utilizing “a second per-pixel scale factor to achieve brightness smoothing.” The Examiner finds that changing a brightness based on Bezier surface fitting is the scale factor. (See ‘584 Patent at c.6, ll.22-25; c.9, ll.40-57; c.9, l.64 – c.10, l.9; c.12, l.66 – c.13, l.9; see Figure 4). Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements.

Claims 1-6, 8, 9, 12, 16-23 and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. For claims 1 and 20, the omitted steps are:  (a) Per Projector White Point Balancing; and ([d]) Per Pixel Bezier Based Luminance Smoothing. For claim 9, the omitted steps are: (a) Per Projector White Point Balancing; and (c) Per Pixel Perceptual Luminance Constraining. The Examiner finds that omitted steps are both critical and essential to provide color seamlessness across tiled multi-projector displays. To support the Examiner’s position, the Examiner finds the method and/or algorithm has four steps of balancing per projector white point, morphing per pixel chrominance gamut, constraining per pixel perceptual luminance; and smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figure 4).

The Examiner finds that because claims 1-6, 8, 9, 12, 16-23 and 25-33 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Broadening of Examined Claims
The following is a quotation of 35 U.S.C. § 251(d):
(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS.—No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

The Examiner finds that amended original claim 1 is broadened claims because the claims enlarge the scope of the patent, i.e., a claim which is greater in scope than each and every claim of the original patent. (See MPEP § 1412.03(I)).
Broadening of Examined Claims’ Limitations
Method Claims
RI Claim 1
The Examiner finds that amended original claim 1 (“RI Claim 1”) of the instant ‘247 Reissue Application recites,
identifying a common region in the image display including a first region of pixels produced by the first projector and a second region of pixels produced by the second projector;

changing the color gamut of the one or more pixels of the first image and the second image such that the chrominance gamut of the one or more pixels of the image display are morphed such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process comprising 

calculating a scaling process to be applied to each of the multiple color channels of the one or more pixels of the first image or the one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

wherein the scaling process generates a first morphed chrominance gamut for one or more pixels of the first image including at least one of the pixels of the first region, and a second morphed chrominance gamut for one or more pixels of the second image including at least one of the pixels of the second region, wherein the first morphed chrominance gamut is morphed into the second morphed chrominance gamut only in the common region.

(“Broad RI Claim 1 Morphing Implementation”; (July 2022 Claim Amendment, claim 1; emphasis added).
The Examiner finds that now patented claim 1 of the ‘584 Patent (“Patented Claim 1”), in part, recites,
identifying a common region in the image display including a first region of pixels produced by the first projector and a second region of pixels produced by the second projector; and 

morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display; and 

(“Narrow Patent Claim 1 Morphing Implementation”; ‘584 patent, claim 1; emphasis added).
The Examiner finds that the Broad RI Claim 1 Morphing Implementation is broader than the Narrow Patent Claim 1 Morphing Implementation. 
Specifically, while the Examiner recognizes the morphing process changing the first and second gamuts by some morphing of chrominance gamut of an image display, the Examiner finds that the morphing implementation of the Broad RI Claim 1 Morphing Implementation does not have the requirement of the morphing/changing from the first chrominance gamut to the second chrominance gamut through a plurality of transitional chrominance gamuts to a second chrominance gamut (“RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission”).12 

RI Claim 9
The Examiner finds that amended original claim 9 (“RI Claim 9”) of the instant ‘247 Reissue Application recites, 
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image or one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels;

wherein the scaling process generates a first morphed color gamut for one or more pixels of the first image, and a second morphed color gamut for one or more pixels of the second image, wherein the first morphed color gamut is morphed into the second morphed color gamut only in the common region;

wherein after the scaling process, the image display consists of a plurality of different color gamuts.

(“RI Claim 9 Scaling Process Implementation”; July 2022 Claim Amendment, claim 9; emphasis added).
The Examiner finds that now patented claim 9 of the ‘584 patent (“Patented Claim 9”), in part, recites,
applying a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to pixels in the common region of the image display

(“Patent Claim 9 Applying Bezier Fitting Implementation”; ‘584 patent, claim 9; emphasis added).
The Examiner finds that the RI Claim 9 Scaling Process Implementation is broader than the Patent Claim 9 Applying Bezier Fitting Implementation. 
Specifically, the Examiner finds that the morphing implementation of the RI Claim 9 Scaling Process Implementation does not have the requirement of “applying a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient.” (“RI Claim 9 Bezier Fitting Implementation Omission”; emphasis added).

Apparatus Claims
RI Claim 20
First, the Examiner finds that new claim 20 (“RI Claim 20”) of the instant ‘247 Reissue Application recites “a computer system comprising….” The Examiner finds this recitation of an apparatus in RI Claim 20 as being a new category and, as such, a broadening of the invention. (See MPEP § 1412.03.III).

Claim Rejections - 35 USC § 251
New Matter
Claims 1-6, 8, 9, 12, 16-23 and 25-33 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of: “an image processing system and method for controlling an image display by multiple projectors” as currently claimed in the instant ‘247 Reissue Application. (See § IX.A supra for further explanation).
Original Patent Requirement
Claims 1-6, 8, 14-18, 22, 23, 26 and 32 are rejected under 35 U.S.C. 251 as being in violation of the original patent requirement. 
Section 251 requires that reissue is for “the invention disclosed in the original patent.” In order to satisfy the original patent requirement, “[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original.” U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668, 676 (1942). Furthermore, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.” Id. In other words, the original patent “must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014). 
In the present case, and with respect to claim 1, it does not appear from the face of the original patent that Applicant intended to cover a method of controlling an image display produced by multiple projectors without “morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display.” Similarly, and with respect to claim 9, it does not appear from the face of the original patent that Applicant intended to cover a method of controlling an image display produced by multiple projectors without “applying a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to pixels in the common region of the image display.”
The Technical Problem first makes clear that the invention is drawn to a method of controlling an image display produced by multiple projectors that: 1) performs a chrominance gamut morphing of pixels in an overlapping common region of an image display from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance in which the common region of the image display includes a first region of pixels produced by a first projector of the multiple projectors and a second region of pixels produced by a second projector of the multiple projectors (‘584 Patent at c.6, ll.22-26; 46-48); and 2) applies  a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to pixels in the common region of the image display (Id. at  c.6, ll.22-26; c.9, ll.40-57). To support the Examiner’s position, the Examiner finds that ‘584 Patent is clear that the method of the instant invention is an application for processing spatial variation in luminance and chrominance in a multiple projector display  comprising the four steps of: (a) balancing per projector white point; (b) morphing per pixel chrominance gamut; (c) constraining per pixel perceptual luminance; and (d) smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25, 46-48; c.9, ll.40-57; see Figures 1a-1b, 2-4; emphasis added). It is readily apparent that the entire point of the ‘584 Patent was to solve a problem of chrominance and luminance variation of an image display comprising of a plurality of overlapped projectors images. (Id.) The claims as filed and during prosecution were always drawn to a method of controlling an image display produced by multiple projectors including the step of morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display; and the step of applying a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to pixels in the common region of the image display. There is no embodiment or suggestion in the specification that Applicant invented or intended to cover a method of controlling an image display produced by multiple projectors without “morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display;” nor “applying a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to pixels in the common region of the image display.” 
This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, 926 F.3d 1346 (Fed. Cir. 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled):

    PNG
    media_image1.png
    267
    600
    media_image1.png
    Greyscale

Forum US, 926 F.3d at 1348-49. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 1349. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments including arbors. Id. at 1352. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. Similarly, the patent here does not clearly and unequivocally disclose any embodiment that includes a method of controlling an image display produced by multiple projectors without the steps of: morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region; nor “applying a two dimensional Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to pixels in the common region of the image display” to produce a chrominance smoothed image display. Thus, to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.
Claims 2-6, 8, 12, 14-19, 22, 23, 26-30 and 32 are similarly rejected based on their dependency from independent claims 1 and 9, respectively.
Broadening/Recapture
Claims 1-6, 8, 9, 12, 16-19, 22, 23, 26-30 and 32 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."
RI Claim 1
Step 1: MPEP 1412.02(A)) In the instant ‘247 Reissue Proceedings and by way of the Oct 2017 Claim Amendment, Applicant seeks to broaden RI Claim 1.
Thus, as set forth above, the Examiner finds that RI Claim 1 is broadened at least by deleting/omitting the patent claim language requiring the R I Claim 1 Transitional Gamut Chrominance Morphing Constraint Omission. (See § X.A.i.a, supra). 

(Step 2: MPEP 1412.02(B)) In the ‘104 Proceedings, the Examiner finds that the response by Applicant on 05 September 2014 (“Sept 2014 Response”) presented arguments to the claim now requiring RI Claim 1 Transitional Gamut Chrominance Morphing Constraint Omission of the Narrow Patent Claim 1 Morphing Implementation. With regard to the prior art of Bassi et al. (U.S. Publication No. 2008/0062164)(“Bassi”) and Wright et al. (U.S. Publication No. 2007/0171380)(“Wright”), the Examiner finds that Applicant contended that Bassi “is silent on morphing the pixels through a plurality of chrominance gamuts,” and Wright¸ “is silent on chrominance and morphing as a whole.” (i.e., the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission). (Sept 2014 Response at 6-7). Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.

(Step 3: MPEP 1412.02(C)), 
With respect to the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission, it is noted that the surrendered subject matter of the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission have been entirely eliminated from RI Claim 1. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. 13 (MPEP § 1412.02(C)).
Thus, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant ‘247 Reissue Proceedings. Claims 2-6, 8, 16-18, 22, 23, 26 and 32  are similarly rejected based on its dependency from RI Claim 1.  

RI Claim 9
(Step 1: MPEP 1412.02(A)) In the instant ‘247 Reissue Application and by way of the May 2019 Claim Amendment, Applicant seeks to broaden RI Claim 9.
Thus, as set forth above, the Examiner finds that RI Claim 9 is broadened at least by deleting/omitting the patent claim language requiring the RI Claim 9 Bezier Fitting Implementation Omission. (See § X.A.i.b, supra). 

(Step 2: MPEP 1412.02(B)) In the ‘104 Application, the Examiner finds that the Response by Applicant on 18 November 2013 (“Nov 2013 Response”) presented arguments to the claim now requiring the application of a two dimensional Bezier curve to pixels in a common region of the image display. With regard to the prior art of Bassi and Pettit, the Examiner finds that Applicant contended that “Pettitt/Bassi is silent on ‘to using a Bezier surface fitting” to the brightness data” (i.e., RI Claim 9 Bezier Fitting Implementation Omission). (Nov 2013 Response at 17). Accordingly, the Examiner concludes that specific claim limitations were relied upon as not being taught by the prior art.

(Step 3: MPEP 1412.02(C)), 
With respect to the RI Claim 9 Bezier Fitting Implementation Omission, it is noted that the surrendered subject matter of the RI Claim 9 Bezier Fitting Implementation Omission has been entirely eliminated from RI Claim 9, respectively. If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. (See MPEP § 1412.02 (I)(C))

Thus, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant ‘247 Reissue Proceedings. Claims 12, 19 and 27-30 are similarly rejected based on its dependency from RI Claim 9.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9, 17-20, 23 and 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison (U.S. Publication No. 2006/0007239) in view of Chiu et al. ((U.S. Publication No. 2010/0008427) (“Chiu”).
With respect to the limitations of claim 1, Harrison discloses
[a] method of controlling an image display produced by multiple projectors, comprising:

The Examiner finds that Harrison discloses a multiple display system 10 that controls an image display/screen 14/252 produced by multiple display systems/projectors comprising a calibration module 100 including a chromaticity precorrection module 200. (Harrison at Title, Abstract, ¶¶ 0002-0005, 0012-0044; see Figures 1-6; emphasis at ¶ 0004-0005, 0017, 0025; see Figures 1, 2).
identifying a first image in the image display produced by a first projector of the multiple projectors, wherein the first image comprises one or more pixels of the first projector, each of the one or more pixels of the first projector having multiple color channels, each color channel comprising a first two-dimensional chrominance value and a first brightness value, wherein all first two-dimensional chrominance values determine a first chrominance gamut, wherein the first chrominance gamut and all first brightness values determine a first color gamut

identifying a second image in the image display produced by a second projector of the multiple projectors, wherein the second image comprises one or more pixels of the second projector, each of the one or more pixels of the second projector having multiple color channels, each color channel comprising a second two-dimensional chrominance value and a second brightness value, wherein all second two-dimensional chrominance values determine a second chrominance gamut, wherein the second chrominance gamut and all second brightness values determine a second color gamut;

The Examiner finds that Harrison discloses identifying multiple images and their respective chromaticity values and brightness/luminance values of at least red, green, and blue from a sensor/measuring device in the multi-tiled display 252 produced by twenty (20) display systems. (Id. at ¶¶ 0012-0019; 0025, 0026, 0028, 0029, 0033-0035, 0037-0039, 0041-0043; see Figures 1-6; emphasis at ¶¶ 0015, 0018-0019). 
identifying a common region of an image display including a first region of pixels produced by the first projector and a second region of pixels produced by the second projector;

The Examiner finds that Harrison discloses identifying an area/region of overlap (282) between the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems based on input from the sensor/measuring device. (Id. at ¶¶ 0033-0035; see Figure 4). The Examiner finds that Harrison discloses each pixel location having at least respective red, green, and blue channels. (Id. at ¶¶ 0013-0025, 0028-0029, 0033-0035, 0037-0039, 0041-0043).
changing the color gamut of the one or more pixels of the first image and the second image such that the chrominance gamut of the one or more pixels of the image display are morphed such that the image display comprises a plurality of different color gamuts, such that color gamut variations between adjacent pixels in the image display are imperceptible, by a morphing process
calculating a scaling process to be applied to each of the multiple color channels of the one or more pixels of the first image or the one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels

In this regard, the Examiner finds that “changing the color gamut… by a morphing process comprising: calculating a scaling process…” as recited in claim 1 is indefinite. (See § IX.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the step of “changing the color gamut… by a morphing process comprising: calculating a scaling process…” as changing the color gamut by at least a scale factor that morphs the chrominance gamut. (Id.)
From this perspective, The Examiner finds that Harrison discloses the color correction system producing a matrix of coefficients generated at each pixel location per the respective channel (i.e., red, green, and blue) for performing a chromaticity color correction in the tiles 260-279 of the multi-tiled display 252. (Id. at ¶¶ 0013-0024, 0026, 0028-0029). In addition, the Examiner finds that Harrison discloses applying a brightness smoothing to the one or more pixels of the tiles 260-279 of the multi-tiled display 252 to reduce perceptual color discontinuity and provide brightness smoothing. (Id. at ¶¶ 0029, 0032-0035, 0039-0041, 0044; see Figures 2-6). The Examiner finds that Harrison discloses both the chromaticity color correction and brightness smoothing being accomplished by respective calculated scaled coefficients for each channel. (Id. at ¶¶ 0029, 0039). In addition, the Examiner finds that Harrison explicitly discloses the coefficients for the primaries can include one or more chromaticity correction values for each of the chromatic primaries. (Harrison at ¶¶ 0025-0026). In addition, the Examiner finds that Harrison explicitly discloses the three diagonal components being adjusted for the desired brightness of a primary component alone. (Id. at ¶ 0029). Thus, the Examiner concludes that Harrison sufficiently discloses “each scaling process scal[ing] each color channel independently from other color channels.”
Harrison discloses all the limitations, as previously set forth, except for specifically calling for changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and calculating of a scaling process, in which the scaling process to be applied to each of the multiple color channels, is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing. 
However, a method for changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and the calculating of a scaling process, in which the scaling process to be applied to each of the multiple color channels, being based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing is known in the art. The Examiner finds that Chiu, for example, teaches a color gamut changing/chrominance morphing process which utilizes translation, rotation and scaling of per-pixel color chrominance gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0034, 0038-0041, 0045).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Harrison to include: changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing as described in Chiu to the system and method for controlling an image display produced by multiple projectors of Harrison
A person of ordinary skill in the art would be motivated to include: changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, since such a mechanism effectively provides a color triangle rotation and transformation via simple scaling logic. (Id.). In other words, such a modification would have provided a means to easily compress or expand the color chrominance gamuts, thereby increasing the operational simplicity of the computer system. 

In addition, this combination of references satisfies at least rationale C identified by the Supreme Court in KSR: "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Harrison) contained a “base” device (a multi-tiled image display system) upon which the claimed invention can be seen as an “improvement” for including a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing.

(2)  A finding that the prior art (Chiu) contained a "comparable" device (a video color signal conversion system) that has been improved in the same way as the claimed invention, i.e. the Chiu color signal conversion system: changes the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and performs scaling process to each of the multiple color channels based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, in addition to color conversion, a new function of providing a color triangle rotation and transformation via simple scaling logic.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Harrison multi-tiled image display system) and the results would have been predictable to one of ordinary skill in the art. Here, because Harrison indicates that the multi-tiled image display system can be used for automated image smoothing to mitigate the cross-fading effect across and within the various display tiles and Chiu teaches a manner for improving this, the result would be predictable. In other words, the Chiu successful implementation or providing of: changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing proves that the implementation is both successful and entirely predictable. In Harrison, the multi-projector image display system modified according to Chiu would be capable of incorporating the scaling chrominance gamut morphing of the Chiu video color signal conversion system including the scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, in addition to automated image smoothing, as evidenced by the success in the Chiu video color signal conversion system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chiu. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art multi-tiled image display system of Harrison and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing: changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing in the automated image multi-tiled display system of Harrison would positively provide a means to carry out, in addition to automated image smoothing, a new function of providing a color triangle rotation and transformation via simple scaling logic, since such functionality is taught to be highly desirable by Chiu, as set forth supra.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. (KSR, 550 U.S. at 417, 82 USPQ2d at 1396). If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
wherein the scaling process generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels, wherein the first morphed color gamut is morphed into  the second morphed gamut only in the common region; and
wherein, after applying the scaling process, the image display comprises a plurality of different color gamuts.

The Examiner finds that, if Harrison and Chiu sufficiently satisfies the claim requirements of the changing the color gamut to morph the chrominance gamut and scaling process, any product generated or resulting from the use of the claimed scaling process would intrinsically provide a generation of any claim required gamuts, albeit morphed color gamuts or color gamuts. 
From this perspective, the Examiner finds that Harrison and Chiu sufficiently teaches and renders obvious the changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and calculation of a scaling process that is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing. (See §§ XII.A.iv-v, supra). Thus, since Harrison and Chiu sufficiently satisfies the claim requirements of: the changing the color gamut such that the chrominance gamut of the one or more pixels of the image display are morphed; and the scaling process, the Examiner finds that Harrison and Chiu teach and/or render obvious the generation of the first and second morphed color gamuts and the image display comprising a plurality of different color gamuts.

With respect to the limitations of claims 2-5, Harrison and Chiu teaches and/or renders obvious
wherein the morphing process comprises changing the first chrominance gamut of at least two pixels of the first image and the second chrominance gamut of at least two pixels of the second image, wherein the at least two pixels of the first image and the at least two pixels of the second image overlap (claim 2);
wherein the morphing process comprises changing the first chrominance gamut of one or more pixels in a row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding row of pixels in the second image (claim 3);
wherein the morphing process comprises changing the first chrominance gamut of one or more pixels in a horizontal row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding horizontal row of pixels in the second image (claim 4); and
wherein the morphing process comprises changing the first chrominance gamut of one or more pixels in a vertical row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding vertical row of pixels in the second image (claim 5).

As set forth above, the Examiner finds that “changing the color gamut… by a morphing process comprising: calculating a scaling process…” as recited in claims 2-5 is indefinite. (See § IX.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the step of “changing the color gamut… by a morphing process comprising: calculating a scaling process…” as changing the color gamut by at least a scale factor that morphs the chrominance gamut. (Id.)
The Examiner finds that Harrison discloses morphing the color and brightness values of the pixels of the multiple projectors to produce a projected image in which at least color and brightness have been corrected across the projected image. (Harrison at Abstract, ¶¶ 0002-0005, 0012-0044; see Figures 1-6). The Examiner finds that the overlap areas 282 of the respective tiles 260-279 of the multiple projectors of Harrison include both horizontal and vertical pixels from the respective first and second images that correspond to each other. (Id. at ¶¶ 0033-0035). The Examiner finds that Harrison discloses the conversion of the color and brightness utilizing a matrix of coefficients generated at each pixel location in the overlap region 282 per each respective channel (i.e., red, green, and blue) provide a pixel and scan line element to element matching. (Id. at ¶¶ 0013-0024, 0026, 0028-0029; 0033-0035).
The Examiner finds that Chiu, for example, teaches a color gamut changing/chrominance morphing process which utilizes translation, rotation and scaling of per-pixel color chrominance gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0034, 0038-0041, 0045).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Harrison and Chiu to include: changing the first chrominance gamut of at least two pixels of the first image and the second chrominance gamut of at least two pixels of the second image, wherein the at least two pixels of the first image and the at least two pixels of the second image overlap; changing the first chrominance gamut of one or more pixels in a row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding row of pixels in the second image; changing the first chrominance gamut of one or more pixels in a horizontal row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding horizontal row of pixels in the second image; and changing the first chrominance gamut of one or more pixels in a vertical row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding vertical row of pixels in the second image as described in Chiu to the system and method for controlling an image display produced by multiple projectors of Harrison and Chiu
A person of ordinary skill in the art would be motivated to include: changing the first chrominance gamut of at least two pixels of the first image and the second chrominance gamut of at least two pixels of the second image, wherein the at least two pixels of the first image and the at least two pixels of the second image overlap; changing the first chrominance gamut of one or more pixels in a row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding row of pixels in the second image; changing the first chrominance gamut of one or more pixels in a horizontal row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding horizontal row of pixels in the second image; and changing the first chrominance gamut of one or more pixels in a vertical row of pixels in the first image and changing the second chrominance gamut of one or more pixels in a corresponding vertical row of pixels in the second image, since such a mechanism effectively provides a color triangle rotation and transformation via simple scaling logic. (Id.). In other words, such a modification would have provided a means to easily compress or expand the color chrominance gamuts, thereby increasing the operational simplicity of the computer system. 

With respect to the limitations of claim 9, Harrison discloses
[a] method of controlling an image display produced by multiple projectors, comprising:

The Examiner finds that Harrison discloses a multiple display system 10 that controls an image display/screen 14/252 produced by multiple display systems/projectors comprising a calibration module 100 including a chromaticity precorrection module 200. (Harrison at Title, Abstract, ¶¶ 0002-0005, 0012-0044; see Figures 1-6; emphasis at ¶ 0004-0005, 0017, 0025; see Figures 1, 2).
identifying a first image in the image display produced by a first projector of the multiple projectors wherein the first image comprises pixels, each pixel in the first image comprising multiple color channels, each color channel comprising a first two- dimensional chrominance value and a first brightness value, wherein all first two- dimensional chrominance values of the pixel determine a first chrominance gamut, wherein the first chrominance gamut and all first brightness values of the pixel determine a first color gamut;

identifying a second image in the image display produced by a second projector of the multiple projectors, wherein the second image comprises pixels, each pixel in the second image of pixels comprising multiple color channels, each color channel comprising a second two-dimensional chrominance value and a second brightness value, wherein all second two-dimensional chrominance values of the pixel determine a second chrominance gamut, wherein the second chrominance gamut and all second brightness values of the pixel determine a second color gamut;

The Examiner finds that Harrison discloses identifying multiple images and their respective chromaticity values and brightness/luminance values of at least red, green, and blue from a sensor/measuring device in the multi-tiled display 252 produced by twenty (20) display systems. (Id. at ¶¶ 0012-0019; 0025, 0026, 0028, 0029, 0033-0035, 0037-0039, 0041-0043; see Figures 1-6; emphasis at ¶¶ 0015, 0018-0019). 

identifying a common region of an image display of the first image produced by the first projector and a second images produced by the second projector;

The Examiner finds that Harrison discloses identifying an area/region of overlap (282) between the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems based on input from the sensor/measuring device. (Id. at ¶¶ 0033-0035; see Figure 4). The Examiner finds that Harrison discloses each pixel location having at least respective red, green, and blue channels. (Id. at ¶¶ 0013-0025, 0028-0029, 0033-0035, 0037-0039, 0041-0043).
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image or one or more pixels of the second image for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels

In this regard, the Examiner finds that “calculating a scaling process…” as recited in claim 9 is indefinite. (See § IX.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the step of “calculating a scaling process …” as providing at least a scale factor that morphs the chrominance gamut. (Id.)
From this perspective, The Examiner finds that Harrison discloses the color correction system producing a matrix of coefficients generated at each pixel location per the respective channel (i.e., red, green, and blue) for performing a chromaticity color correction in the tiles 260-279 of the multi-tiled display 252. (Id. at ¶¶ 0013-0024, 0026, 0028-0029). In addition, the Examiner finds that Harrison discloses applying a brightness smoothing to the one or more pixels of the tiles 260-279 of the multi-tiled display 252 to reduce perceptual color discontinuity and provide brightness smoothing. (Id. at ¶¶ 0029, 0032-0035, 0039-0041, 0044; see Figures 2-6). The Examiner finds that Harrison discloses both the chromaticity color correction and brightness smoothing being accomplished by respective calculated scaled coefficients for each channel. (Id. at ¶¶ 0029, 0039). In addition, the Examiner finds that Harrison explicitly discloses the coefficients for the primaries can include one or more chromaticity correction values for each of the chromatic primaries. (Harrison at ¶¶ 0025-0026). In addition, the Examiner finds that Harrison explicitly discloses the three diagonal components being adjusted for the desired brightness of a primary component alone. (Id. at ¶ 0029). Thus, the Examiner concludes that Harrison sufficiently discloses “each scaling process scal[ing] each color channel independently from other color channels.”
Harrison discloses all the limitations, as previously set forth, except for specifically calling for calculating of a scaling process, in which the scaling process to be applied to each of the multiple color channels, is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing. 
However, a method for calculating of a scaling process, in which the scaling process to be applied to each of the multiple color channels, being based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing is known in the art. The Examiner finds that Chiu, for example, teaches a color gamut changing/chrominance morphing process which utilizes translation, rotation and scaling of per-pixel color chrominance gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0034, 0038-0041, 0045).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Harrison to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing as described in Chiu to the system and method for controlling an image display produced by multiple projectors of Harrison
A person of ordinary skill in the art would be motivated to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, since such a mechanism effectively provides a color triangle rotation and transformation via simple scaling logic. (Id.). In other words, such a modification would have provided a means to easily compress or expand the color chrominance gamuts, thereby increasing the operational simplicity of the computer system. 

In addition, this combination of references satisfies at least rationale C identified by the Supreme Court in KSR: "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Harrison) contained a “base” device (a multi-tiled image display system) upon which the claimed invention can be seen as an “improvement” for including a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing.

(2)  A finding that the prior art (Chiu) contained a "comparable" device (a video color signal conversion system) that has been improved in the same way as the claimed invention, i.e. the Chiu color signal conversion system performs scaling process to each of the multiple color channels based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, in addition to color conversion, a new function of providing a color triangle rotation and transformation via simple scaling logic.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Harrison multi-tiled image display system) and the results would have been predictable to one of ordinary skill in the art. Here, because Harrison indicates that the multi-tiled image display system can be used for automated image smoothing to mitigate the cross-fading effect across and within the various display tiles and Chiu teaches a manner for improving this, the result would be predictable. In other words, the Chiu successful implementation or providing of a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing proves that the implementation is both successful and entirely predictable. In Harrison, the multi-projector image display system modified according to Chiu would be capable of incorporating the scaling chrominance gamut morphing of the Chiu video color signal conversion system including the scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, in addition to automated image smoothing, as evidenced by the success in the Chiu video color signal conversion system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chiu. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art multi-tiled image display system of Harrison and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing in the automated image multi-tiled display system of Harrison would positively provide a means to carry out, in addition to automated image smoothing, a new function of providing a color triangle rotation and transformation via simple scaling logic, since such functionality is taught to be highly desirable by Chiu, as set forth supra.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. (KSR, 550 U.S. at 417, 82 USPQ2d at 1396). If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
wherein the scaling process generates a first morphed color gamut for one or more pixels of the first image, and a second morphed color gamut for one of more pixels of the second image, wherein the first morphed color gamut is morphed into the second morphed gamut only in the common region; and
wherein, after the scaling process, the image display consists of a plurality of different color gamuts.

The Examiner finds that, if Harrison and Chiu sufficiently satisfies the claim requirements of the changing the color gamut to morph the chrominance gamut and scaling process, any product generated or resulting from the use of the claimed scaling process would intrinsically provide a generation of any claim required gamuts, albeit morphed color gamuts or color gamuts. 
From this perspective, the Examiner finds that Harrison and Chiu sufficiently teaches and renders obvious the calculation of a scaling process that is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing. (See § XII.A.xi, supra). Thus, since Harrison and Chiu sufficiently satisfies the claim requirements of the scaling process, the Examiner finds that Harrison and Chiu teach and/or render obvious the generation of the first and second morphed color gamuts and the image display comprising a plurality of different color gamuts.

With respect to the limitations of claim 17, Harrison and Chiu teaches and /or renders obvious
identifying multiple images in the image display produced by the multiple projectors.

The Examiner finds that Harrison discloses the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems. (Id. at ¶¶ 0014, 0033-0035; see Figures 1, 4).

With respect to the limitations of claims 18 and 19, Harrison and Chiu teaches and /or renders obvious
wherein the multiple color channels comprise at least three color channels.

The Examiner finds that Harrison discloses the multiple color channel data including red, green and blue. (Harrison at ¶¶ 0013, 0017-0019, 0025-0026). 

With respect to the limitations of claim 20, Harrison discloses
[a] computer system comprising:

The Examiner finds that Harrison discloses a multiple display system 10 that controls an image display/screen 14/252 produced by multiple display systems/projectors comprising a calibration module 100 including a chromaticity precorrection module 200. (Harrison at Title, Abstract, ¶¶ 0002-0005, 0012-0044; see Figures 1-6; emphasis at ¶ 0004-0005, 0017, 0025; see Figures 1, 2).
an electronic processor and a memory device comprising instructions executable by the electronic processor wherein execution of the instructions by the electronic processor causes the system to:

The Examiner finds that Harrison discloses the chromaticity precorrection module 200 being implemented in various ways including “as a computer software program on a computer readable medium.…” (Id.)
identify, based on sensor data, multiple images produced by multiple projectors on a surface, the multiple images comprising at least a first image and a second image produced by a first projector of the multiple projectors and a second projector of the multiple projectors, respectively, each of the at least a first image and a second image comprising multiple pixels, each pixel having multiple color channels, each color channel comprising a two-dimensional chrominance value and a brightness value, wherein all two-dimensional chrominance values determine a chrominance gamut, wherein the chrominance gamut and all brightness values determine a color gamut

The Examiner finds that Harrison discloses identifying multiple images and their respective chromaticity values and brightness/luminance values of at least red, green, and blue from a sensor/measuring device in the multi-tiled display 252 produced by twenty (20) display systems. (Id. at ¶¶ 0012-0019; 0025, 0026, 0028, 0029, 0033-0035, 0037-0039, 0041-0043; see Figures 1-6; emphasis at ¶¶ 0015, 0018-0019). 
identify a common region of an image display of a first region of pixels of the first image and a second region of pixels of the second image based on the sensor data: and

The Examiner finds that Harrison discloses identifying an area/region of overlap (282) between the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems based on input from the sensor/measuring device. (Id. at ¶¶ 0033-0035; see Figure 4). The Examiner finds that Harrison discloses each pixel location having at least respective red, green, and blue channels. (Id. at ¶¶ 0013-0025, 0028-0029, 0033-0035, 0037-0039, 0041-0043).
calculate a scaling process to be applied to each of the multiple color channels of one or more pixels of the first image including at least one of the pixels of the first region of pixels or one or more pixels of the second image including at least one of the pixels of the second region of pixels for image correction, wherein the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing, wherein each scaling process scales each color channel independently from other color channels; 

In this regard, the Examiner finds that “calculating a scaling process…” as recited in claim 9 is indefinite. (See § IX.B, supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the step of “calculating a scaling process …” as providing at least a scale factor that morphs the chrominance gamut. (Id.)
From this perspective, the Examiner finds that Harrison discloses the color correction system producing a matrix of coefficients generated at each pixel location per the respective channel (i.e., red, green, and blue) for performing a chromaticity color correction in the tiles 260-279 of the multi-tiled display 252. (Id. at ¶¶ 0013-0024, 0026, 0028-0029). In addition, the Examiner finds that Harrison discloses applying a brightness smoothing to the one or more pixels of the tiles 260-279 of the multi-tiled display 252 to reduce perceptual color discontinuity and provide brightness smoothing. (Id. at ¶¶ 0029, 0032-0035, 0039-0041, 0044; see Figures 2-6). The Examiner finds that Harrison discloses both the chromaticity color correction and brightness smoothing being accomplished by respective calculated scaled coefficients for each channel. (Id. at ¶¶ 0029, 0039). In addition, the Examiner finds that Harrison explicitly discloses the coefficients for the primaries can include one or more chromaticity correction values for each of the chromatic primaries. (Harrison at ¶¶ 0025-0026). In addition, the Examiner finds that Harrison explicitly discloses the three diagonal components being adjusted for the desired brightness of a primary component alone. (Id. at ¶ 0029). Thus, the Examiner concludes that Harrison sufficiently discloses “each scaling process scal[ing] each color channel independently from other color channels.”
Harrison discloses all the limitations, as previously set forth, except for specifically calling for the calculating of a scaling process, in which the scaling process to be applied to each of the multiple color channels, is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing. 
However, an electronic computer comprising a calculating of a scaling process, in which the scaling process to be applied to each of the multiple color channels, is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing is known in the art. The Examiner finds that Chiu, for example, teaches a color gamut changing/chrominance morphing process which utilizes translation, rotation and scaling of per-pixel color chrominance gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0034, 0038-0041, 0045).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the electronic processor of Harrison to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing as described in Chiu.
A person of ordinary skill in the art would be motivated to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, since such a mechanism effectively provides a color triangle rotation and transformation via simple scaling logic. (Id.). In other words, such a modification would have provided a means to easily compress or expand the color chrominance gamuts, thereby increasing the operational simplicity of the computer system. 

In addition, this combination of references satisfies at least rationale C identified by the Supreme Court in KSR: "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Harrison) contained a “base” device (a multi-tiled image display system) upon which the claimed invention can be seen as an “improvement” for including a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing.

(2)  A finding that the prior art (Chiu) contained a "comparable" device (a video color signal conversion system) that has been improved in the same way as the claimed invention, i.e. the Chiu color signal conversion system performs scaling process to each of the multiple color channels based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, in addition to color conversion, a new function of providing a color triangle rotation and transformation via simple scaling logic.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Harrison multi-tiled image display system) and the results would have been predictable to one of ordinary skill in the art. Here, because Harrison indicates that the multi-tiled image display system can be used for automated image smoothing to mitigate the cross-fading effect across and within the various display tiles and Chiu teaches a manner for improving this, the result would be predictable. In other words, the Chiu successful implementation or providing of a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing proves that the implementation is both successful and entirely predictable. In Harrison, the multi-projector image display system modified according to Chiu would be capable of incorporating the scaling chrominance gamut morphing of the Chiu video color signal conversion system including the scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, in addition to automated image smoothing, as evidenced by the success in the Chiu video color signal conversion system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chiu. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art multi-tiled image display system of Harrison and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing in the automated image multi-tiled display system of Harrison would positively provide a means to carry out, in addition to automated image smoothing, a new function of providing a color triangle rotation and transformation via simple scaling logic, since such functionality is taught to be highly desirable by Chiu, as set forth supra.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. (KSR, 550 U.S. at 417, 82 USPQ2d at 1396). If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
wherein the scaling process generates a first morphed color gamut for one or more pixels of the first image including at least one of the pixels of the first region of pixels, and a second morphed color gamut for one of more pixels of the second image including at least one of the pixels of the second region of pixels, wherein the first morphed color gamut is morphed into  the second morphed gamut only in the common region; and
wherein, after applying the scaling process, the image display comprises a plurality of different color gamuts.

The Examiner finds that, if Harrison and Chiu sufficiently satisfies the claim requirements of the scaling process, any product generated or resulting from the use of the claimed scaling process would intrinsically provide a generation of any claim required gamuts, albeit morphed color gamuts or color gamuts. 
From this perspective, the Examiner finds that Harrison and Chiu sufficiently teaches and renders obvious the calculation of a scaling process that is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing and a second per-pixel scale factor to achieve brightness smoothing. (See § XII.A.xvii, supra). Thus, since Harrison and Chiu sufficiently satisfies the claim requirements of the scaling process, the Examiner finds that Harrison and Chiu teach and/or render obvious the generation of the first and second morphed color gamuts and the image display comprising a plurality of different color gamuts.

With respect to the limitations of claim 23, Harrison and Chiu teaches and /or renders obvious
wherein said brightness smoothing comprises applying an attenuation factor to one or more pixels of the first image and the second image to reduce brightness variation of the image display..

The Examiner finds that Harrison discloses applying a brightness constraint to the one or more pixels of the tiles 260-279 of the multi-tiled display 252 to reduce perceptual color discontinuity and provide brightness color smoothing. (Id. at ¶¶ 0029, 0032-0035, 0039-0041, 0044; see Figures 2-6). Specifically, the Examiner finds that Harrison discloses the brightness being increased or decreased by scaling the respective coefficients. (Id. at ¶ 0029).

With respect to the limitations of claim 26, Harrison and Chiu teaches and /or renders obvious
wherein the first and the second chrominance gamuts are obtained from one or more sensors.

The Examiner finds that Harrison discloses identifying the chromaticity values of at least red, green, and blue in the multi-tiled display 252 produced by twenty (20) display systems via a measurement device. (Id. at ¶¶ 0012-0019; 0025, 0026, 00208, 0029, 0033-0035, 0037-0039, 0041-0043; see Figures 1-6; emphasis at ¶¶ 0013, 0015).

With respect to the limitations of claim 27, Harrison and Chiu teaches and /or renders obvious
wherein said identifying the first chrominance gamut of the first image and said identifying the second chrominance gamut of the second image comprise identifying the first chrominance gamut and the second chrominance gamut based on an input from a sensor or user entry of the first and the second chrominance gamuts.

The Examiner finds that Harrison discloses identifying the chromaticity values of at least red, green, and blue in the multi-tiled display 252 produced by twenty (20) display systems via a measurement device. (Id. at ¶¶ 0012-0019; 0025, 0026, 00208, 0029, 0033-0035, 0037-0039, 0041-0043; see Figures 1-6; emphasis at ¶¶ 0013, 0015).

With respect to the limitations of claims 28 and 29, Harrison and Chiu teaches and /or renders obvious
wherein the chrominance gamuts of the pixels of the image display are a linear combination of the morphed chrominance gamuts of the overlapping pixels of the multiple projectors (claim 28); and

wherein the linear combination comprises a constrained linear combination (claim 29).

The Examiner construes “constrained” as “to force by imposed structure, restriction, or limitation.” 14 Thus, the Examiner finds that a “constrained linear combination: would be a linear combination that is restricted or limited. From this perspective, the Examiner finds that Harrison discloses identifying an area/region of overlap (282) of pixels between the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems. (Id.) The Examiner finds that Harrison discloses each tile 260-279 in their respective overlap regions 282 being scaled back gradually from the beginning of the overlap to the edge of the tile with the midpoint of the overlap region having contributing half to color correction. (Id. at ¶¶ 0034-0035). The Examiner finds that gradual scale back from the beginning of the overlap to the edge of the tile with the midpoint of the overlap region having contributing half to color correction is a linear combination of the original first and second chrominance gamuts
The Examiner finds that Chiu, for example, teaches a color gamut changing/chrominance morphing process which utilizes translation, rotation and scaling of per-pixel color chrominance gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0034, 0038-0041, 0045).
As set forth above, The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Harrison to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing as described in Chiu to the system and method for controlling an image display produced by multiple projectors of Harrison
A person of ordinary skill in the art would be motivated to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, since such a mechanism effectively provides a color triangle rotation and transformation via simple scaling logic. (Id.). In other words, such a modification would have provided a means to easily compress or expand the color chrominance gamuts, thereby increasing the operational simplicity of the computer system. 
Moreover, the Examiner further finds that the beginning of each overlap region of the of Harrison and Chiu would be the first and second respective chrominance gamuts at their respective max (i.e., scale factor of one (1)) and the edge of the tile would be the first and second respective chrominance gamuts at approximately nothing (i.e., scale factor of zero (0)). The Examiner finds that this would constitute a restricted or limited linear combination of the first and second chrominance gamuts.

Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Ulichney et al. (U.S. Patent No. 7,018,050) (“Ulichney”).
With respect to the limitations of claims 6 and 8, and 
further comprising:
finding a largest inscribed rectangle for the image display; and turning off pixels outside the largest inscribed rectangle in the first image and the second image to produce a first active area in the first image and a second active area in the second image, wherein the first active area and the second active area comprise the image display (claim 6); and
wherein an overlap between the first active area and the second active area is horizontal or vertical (claim 8)

Harrison and Chiu discloses all the limitations, as previously set forth, except for specifically calling finding a largest inscribed rectangle for the image display; and turning off pixels outside the largest inscribed rectangle in the first image and the second image to produce a first active area in the first image and a second active area in the second image, wherein the first active area and the second active area comprise the image display; wherein an overlap between the first active area and the second active area is horizontal or vertical.
However, finding first and second rectangular regions in corresponding first and second images and turning off pixels outside of the first and second rectangular regions for processing is known in the art. The Examiner finds that Ulichney, for example teaches defining a rectangular subset image 1106 from screen image 1102 and turning off pixels in images 1102 outside of rectangular subset image 1106. (Ulichney at c.12, l.24 – c.13, l.31; see Figures 11, 12).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison and Chiu to include finding first and second rectangular regions in corresponding first and second images and turning off pixels outside of the first and second rectangular regions for processing as described in Ulichney. 
A person of ordinary skill in the art would be motivated to include this finding first and second rectangular regions in corresponding first and second images and turning off pixels outside of the first and second rectangular regions and corresponding areas and having the respective produced corresponding areas in a common region, since such a process provides a means to display rectangle images instead of polygons and only process pixels of interest. (Id. at c.12, ll.30-34; c.13, ll.12-14). In other words, such a modification would have provided a means to display format desired images and conserve processor and memory resources, thereby increasing the operational efficiency. (Id.)

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Deering (U.S. Publication No. 2002/0122044).
With respect to the limitations of claim 21, and 
wherein the sensor data comprises a camera data

The Examiner finds that Harrison discloses a measuring device, which may be a spectroradiometer, to measure the color displayed at a given pixel location. (Harrison at ¶¶ 0015, 0018-0019).
While Harrison discloses the measurement device potentially being a spectroradiometer, Harrison and Chiu is silent to the measurement device being a camera.
However, a measurement device being a camera instead of a spectroradiometer is known in the art. The Examiner finds that Deering, for example, teaches the equivalence of a spectrum sensing device (SSD) being either a spectroradiometer or a CCD array. (Deering at ¶¶ 0061-0062). Therefore, because these two sensing devices were art-recognized equivalents at the time of the invention was made, one of ordinary skill in the art would have found obvious to substitute a CCD array sensor for spectroradiometer sensor.
A person of ordinary skill in the art would be motivated to modify the spectroradiometer sensor to instead be a CCD array sensor, since it would provide a mechanism to utilize simpler off the shelf sensor components. In other words, such a modification would decrease manufacturing and operational costs of the apparatus, thereby increasing the economic benefit to the company.
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a CCD array as shown in Deering) for another (a spectroradiometer as shown in Deering) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a CCD array in Harrison would have yielded predictable results, namely, providing a CCD array in Harrison to provide a similar, yet different way to sense chrominance/spectra values, thus, increasing the simplicity of the image processing system.

Claims 12 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Pettitt (U.S. Publication No. 2002/0041708).
With respect to the limitations of claims 12 and 22, and 
identifying at least one two dimensional or three dimensional color gamut parameter comprising at least one of a white point or a luminance in the first image and the second image (claim 12); and
wherein said morphing further comprises retaining a desired white point for first projector and the second projector (claim 22)

Harrison discloses all the limitations, as previously set forth, except for specifically calling for: the identifying at least one two dimensional or three dimensional color gamut parameter comprising at least one of a white point or a luminance in the first image and the second image; and the morphing to include retaining a desired white point for first projector and the second projector.
However, morphing to include retaining a desired white point for first projector and the second projector is known in the art. The Examiner finds that Pettitt, for example, teaches a method of color-matching images generated by multiple projectors 11 of a tiled projection system. (Pettitt at Abstract; ¶¶ 0001, 0015-0016; see Figure 1). The Examiner finds that Pettitt teaches each projector calculating chromaticity matrix, M, and relative luminance matrix, E, for each projector 11. (Id. at ¶¶ 0033-0058; see Figure 4). The Examiner finds that Pettitt teaches finding the largest color gamut for each pairing of projectors 11 and that each paired color gamut would inherently include the selection of a white point and utilization thereof. (Id. at ¶¶ 0056-0058; see Figure 5).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison and Chiu to include: identifying at least one two dimensional or three dimensional color gamut parameter comprising at least one of a white point or a luminance in the first image and the second image; and retaining a desired white point for first projector and the second projector as described in Pettitt.
A person of ordinary skill in the art would be motivated to include this identifying at least one two dimensional or three dimensional color gamut parameter comprising at least one of a white point or a luminance in the first image and the second image; and retaining a desired white point for first projector and the second projector, since such a process provides a means to use a known technique to effectively calculate a standard color gamut. (Id.) In other words, such a modification would have provided a means to automatically perform color matching, communicate with customer interfaces, and provide inputs for adjustment of the white point of the system. (Id. at ¶¶ 0008, 0030).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Kanai (U.S. Patent No. 7,079,155).
With respect to the limitations of claim 25, and 
further comprising further brightness smoothing, wherein the further brightness smoothing comprises applying a second scaling process to each of the multiple color channels

Harrison discloses all the limitations, as previously set forth, except for specifically calling for further comprising further brightness smoothing, wherein the further brightness smoothing comprises applying a second scaling process to each of the multiple color channel.
However, providing a further brightness smoothing based on a third scale factor to achieve a further brightness smoothing is known in the art. The finds that Kanai, for example, teaches scaled 3D-LUT being generated for color correction in which a gain/scale factor to achieve a further brightness smoothing based upon a certain white point in the red, green, and blue color gamut space. (Kanai at c.8, ll.40 – c.9, l.51).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the apparatus of Harrison to include a further brightness smoothing that is further based on a third scale factor to achieve a further brightness smoothing based upon a desired white point as described in Kanai.
A person of ordinary skill in the art would be motivated to include the further brightness smoothing that is further based on a third scale factor to achieve a further brightness smoothing based upon a desired white point, since such a mechanism to compensate for the change in color of the red, green, and blue components. (Id. at c.5, ll.26-42; c.8, ll.42-51). In other words, such a modification would have provided a means to compensate for the surrounding environment illumination. (Id. at c.2, ll.22-25).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu and Kanai as applied to claim 25 above, and in further view of Cabral et al. (U.S. Publication No. 2009/0257677)(“Cabral”) and Drago et al. (Adaptive Logarithmic Mapping For Displaying High Contrast Scenes, Eurographics, Vol. 22, No. 3) (“Drago”).
With respect to the limitations of claim 31, and 
wherein further brightness smoothing compromises changing a brightness of at least one of the one or more pixels of the first image and at the least one or more pixels of the second image based on a non-linear fitting function, to provide a smooth inter-projector spatial brightness variation in the image display

The Examiner finds that the ‘584 Patent discloses the brightness smoothing as being a “per pixel Bezier based brightness smoothing” by fitting a two dimensional Bezier surface to a tri-stimulus brightness of white in log scale. (‘584 Patent at c.40-64; see Figure 4).
In this light, The Examiner finds that Harrison Chiu and Kanai discloses all the limitations, as previously set forth, except for specifically calling for applying a brightness by fitting a two dimensional Bezier surface to a tri-stimulus brightness of white in log scale.
However, the fitting of a two dimensional Bezier surface to per channel spectral distributions is known in the art. The Examiner finds that Cabral, for example, teaches receiving per channel spectral data and utilizing a two-parameter spline, such as bi-cubic interpolation (i.e., Bezier curve) to generate corrected spectral data for an image. (Cabral at ¶¶ 0023-0024, 0026-0028).
Similarly, converting a tri-stimulus brightness spectral map to log scale is known in the art. The Examiner finds that Drago, for example, teaches the term brightness describes the response of the human visual system (HVS) to stimulus luminance. (Drago at § 1 ¶ 2; § 2). The Examiner finds that Drago teaches brightness having the form of compressive non-linearity which can be expressed as a logarithmic function/mapping. (Id. at §§ 2, 3.1, 3.3, 6). The Examiner finds that Drago teaches this mapping ensures that whatever the dynamic range of the scene is, the maximum value is remapped to one (white) and other luminance values are smoothly incremented. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison Chiu and Kanai to include fitting a two dimensional Bezier surface to per channel spectral distributions as described in Cabral. A person of ordinary skill in the art would be motivated to include this fitting of a two dimensional Bezier surface to per channel tri-stimulus brightness spectral map, since such a process provides a mechanism to provide a calibration process to characterize the adjustment necessary to correct spectral data of the image. (Cabral at ¶¶ 0003-0006; 0028). In other words, such a modification would have provided a means to account for variations in hardware components. (Id.)
Similarly, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison, Chiu, Kanai and Cabral to include converting a tri-stimulus brightness spectral map to log scale as described in Drago. A person of ordinary skill in the art would be motivated to include this converting a tri-stimulus brightness spectral map to log scale, since such a process provides pleasant images to view with high contrasting scenes. (Drago at §§ 2, 6). In other words, such a modification would have provided a means to display high contrast images on devices with limited dynamic range of luminance. (Id. at § 1 ¶¶ 2, 4; § 6).

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Deering (U.S. Patent No. 7,079,157)(“’157 Deering”)
With respect to the limitations of claims 28 and 29, and 
wherein the chrominance gamuts of the pixels of the image display are a linear combination of the morphed chrominance gamuts of the overlapping pixels of the multiple projectors (claim 28); and

wherein the linear combination comprises a constrained linear combination (claim 29).

To the degree a reviewing body finds that it is not inherent that Harrison and Chiu teaches and/or renders obvious “wherein the chrominance gamuts of the pixels of the image display are a linear combination of the morphed chrominance gamuts” (emphasis added); and “wherein the linear combination comprises a constrained linear combination” (emphasis added), the following alternative to this feature is provided as set forth below:
The Examiner finds that Harrison discloses identifying an area/region of overlap (282) of pixels between the various tiles 260-279 in the multi-tiled display 252 produced by twenty (20) display systems. (Id.) The Examiner finds that Harrison discloses each tile 260-279 in their respective overlap regions 282 being scaled back gradually from the beginning of the overlap to the edge of the tile with the midpoint of the overlap region having contributing half to color correction. (Id. at ¶¶ 0034-0035). The Examiner finds that gradual scale back from the beginning of the overlap to the edge of the tile with the midpoint of the overlap region having contributing half to color correction is a linear combination of the original first and second chrominance gamuts.
The Examiner finds that Chiu, for example, teaches a color gamut changing/chrominance morphing process which utilizes translation, rotation and scaling of per-pixel color chrominance gamuts to allow for scalability (i.e., color compression and color expansion). (Chiu at Title; Abstract; ¶¶ 0034, 0038-0041, 0045).
As set forth above, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system and method of Harrison to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing as described in Chiu to the system and method for controlling an image display produced by multiple projectors of Harrison
A person of ordinary skill in the art would be motivated to include calculating a scaling process in which the scaling process to be applied to each of the multiple color channels is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing, since such a mechanism effectively provides a color triangle rotation and transformation via simple scaling logic. (Id.). In other words, such a modification would have provided a means to easily compress or expand the color chrominance gamuts, thereby increasing the operational simplicity of the computer system.
While Harrison specifically discloses the color brightness of each tile being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion), Harrison and Chiu is silent to the color chrominance of each tile being via a constrained linear scaling in the overlap region that sufficiently satisfies the equations of claim 30.
However, a method for mapping the edges of multiple overlapping screen images including brightness and color chrominance mapping of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion) is known in the art. The Examiner finds that ‘157 Deering, for example, teaches an edge blending process in which the brightness and the color are both individually scaled back gradually from Xmax at the beginning of the overlap regions (Xa in the first image; and Xb in the second image) to zero at the edge/end of the screens (Xb in the first image; and Xa in the second image). (‘157 Deering at c.9, ll.28-67, c.67, l.12- c.68, l.30; see Figures 17, 32A). The Examiner finds that ‘157 Deering teaches the transitions in the scaling functions (S1, S2) being linear and the sum of scaling functions equaling one in the overlap region. (Id. at c.67, ll.44-45, 51-52; c.68, ll.31-51; see Figure 32A, 32B).
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison and Chiu to include color chrominance mapping of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion) as described in ‘157 Deering.
A person of ordinary skill in the art would be motivated to include this color chrominance mapping of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion), since such a process provides a mechanism to remove the perception of annoying brightness and color distortions in the overlap regions. (Id. at Abstract, c.67, ll.14-24). In other words, such a modification would have provided a means to automatically provide a uniform combined image from a series of projector overlapped images, thereby increasing the overall aesthetic value of the display system. 

In addition, this combination of references satisfies at least rationale C identified by the Supreme Court in KSR: "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Harrison and Chiu) contained a “base” device (a multi-tiled image display system) upon which the claimed invention can be seen as an “improvement” for including a color chrominance of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion).

(2)  A finding that the prior art (‘157 Deering) contained a "comparable" device (overlapping edge matching of multiple images system) that has been improved in the same way as the claimed invention, i.e. the ‘157 Deering overlapping edge matching of multiple images system performs a color chrominance of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion) in order to carry out, in addition to overlap edge matching of multiple images, a new function of removing the perception of annoying brightness and color distortions in the overlap regions. 

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Harrison and Chiu multi-tiled image display system) and the results would have been predictable to one of ordinary skill in the art. Here, because Harrison indicates that the multi-tiled image display system can be used for automated image smoothing to mitigate the cross-fading effect across and within the various display tiles and ‘157 Deering teaches a manner for improving this, the result would be predictable. In other words, the ‘157 Deering successful implementation or providing of a color chrominance of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion) proves that the implementation is both successful and entirely predictable. In Harrison and Chiu, the multi-projector image display system modified according to ‘157 Deering would be capable of incorporating color linear scaling of the ‘157 Deering overlapping edge matching of multiple images system including the color chrominance of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion), in addition to automated image smoothing, as evidenced by the success in the ‘157 Deering color signal conversion system.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (providing a color chrominance of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion)) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in ‘157 Deering. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art multi-tiled image display system of Harrison and Chiu and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that a color chrominance of each screen being constrained via a linear scaling in the overlap region that sufficiently satisfies the equations of claim 30 (without the tri-stimulus brightness inclusion) in the automated image multi-tiled display system of Harrison and Chiu would positively provide a means to carry out, in addition to automated image smoothing, a new function of removing the perception of annoying brightness and color distortions in the overlap regions, since such functionality is taught to be highly desirable by ‘157 Deering, as set forth supra.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. (KSR, 550 U.S. at 417, 82 USPQ2d at 1396). If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claims 32 and 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison in view of Chiu as applied to claims 1-5, 9, 17-20, 23 and 26-29 above, and in further view of Cabral et al. (U.S. Publication No. 2009/0257677)(“Cabral”) and Drago et al. (Adaptive Logarithmic Mapping For Displaying High Contrast Scenes, Eurographics, Vol. 22, No. 3) (“Drago”).
With respect to the limitations of claims 32 and 33, and 
changing the brightness of at least a portion of the image display comprising at least a portion of the common region based on a non-linear fitting function, to further reduce inter-projector spatial brightness variation in the image display (claim 32); and
changing a brightness of at least a portion of the image display comprising at least a portion of the common region based on Bezier surface fitting to a tri-stimulus brightness of white in log scale with a perception based gradient to provide a smooth inter-projector spatial brightness variation in the image display (claim 33).

The Examiner finds that the ‘584 Patent discloses the brightness smoothing as being a “per pixel Bezier based brightness smoothing” by fitting a two dimensional Bezier surface to a tri-stimulus brightness of white in log scale. (‘584 Patent at c.40-64; see Figure 4).
In this light, The Examiner finds that Harrison and Chiu discloses all the limitations, as previously set forth, except for specifically calling for changing a brightness by fitting a two dimensional Bezier surface to a tri-stimulus brightness of white in log scale.
However, the fitting of a two dimensional Bezier surface to per channel spectral distributions is known in the art. The Examiner finds that Cabral, for example, teaches receiving per channel spectral data and utilizing a two-parameter spline, such as bi-cubic interpolation (i.e., Bezier curve) to generate corrected spectral data for an image. (Cabral at ¶¶ 0023-0024, 0026-0028).
Similarly, converting a tri-stimulus brightness spectral map to log scale is known in the art. The Examiner finds that Drago, for example, teaches the term brightness describes the response of the human visual system (HVS) to stimulus luminance. (Drago at § 1 ¶ 2; § 2). The Examiner finds that Drago teaches brightness having the form of compressive non-linearity which can be expressed as a logarithmic function/mapping. (Id. at §§ 2, 3.1, 3.3, 6). The Examiner finds that Drago teaches this mapping ensures that whatever the dynamic range of the scene is, the maximum value is remapped to one (white) and other luminance values are smoothly incremented. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison and Chiu to include fitting a two dimensional Bezier surface to per channel spectral distributions as described in Cabral. A person of ordinary skill in the art would be motivated to include this fitting of a two dimensional Bezier surface to per channel tri-stimulus brightness spectral map, since such a process provides a mechanism to provide a calibration process to characterize the adjustment necessary to correct spectral data of the image. (Cabral at ¶¶ 0003-0006; 0028). In other words, such a modification would have provided a means to account for variations in hardware components. (Id.)
Similarly, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the method of Harrison, Chiu and Cabral to include converting a tri-stimulus brightness spectral map to log scale as described in Drago. A person of ordinary skill in the art would be motivated to include this converting a tri-stimulus brightness spectral map to log scale, since such a process provides pleasant images to view with high contrasting scenes. (Drago at §§ 2, 6). In other words, such a modification would have provided a means to display high contrast images on devices with limited dynamic range of luminance. (Id. at § 1 ¶¶ 2, 4; § 6).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if: rewritten in independent form including all of the limitations of the base claim and any intervening claims; and rewritten to overcome all outstanding rejections above. In addition, the Examiner further asserts that claim 30 would only be deemed allowable based on the presumption there is support for all claim requirements.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter:
With respect to the limitations of dependent claim 30, the prior art of record clearly teaches a method of controlling an image display produced by multiple projectors, of claim 9. (See § XII.A.(viii)-(xiii), supra). In addition, the Examiner finds that the Harrison and Chiu or Harrison, Chiu and Deering teach and/or render obvious “wherein the chrominance gamuts of the pixels of the image display are a linear combination of the morphed chrominance gamuts of the overlapping pixels of the multiple projectors” (i.e., claim 28). However, the Examiner finds that the prior art of record does not teach, 
wherein chrominance of primary colors (rk. gk. bk) of the first morphed chrominance gamut or the second morphed chrominance gamut is determined using:

rk,=(l-τ)R1+ τR2 
gk,=(l- τ)G1+ τG2. and
bk,=(l- τ)B1+ τB2

wherein R1, G1 and B1 are primary color chrominances of the first chrominance gamut wherein R2, G2 and B2 are primary color chrominances of the second chrominance gamut and wherein l- τ and τ are given by the proportions of the contributions to the tri-stimulus brightness by the pixel of the first projector and the pixel of the second projector respectively

Specifically, the Examiner finds that the prior art of record does not teach the linear combination of the chrominance gamut of each projector being based upon the linear proportions of the contribution a tri-stimulus brightness of a color channel, as claimed. [Emphasis added].

Response to Arguments
Claim Objection(s)
With respect to the Claim Objections, the July 2022 Applicant Response, including the July 2022 Claim Amendment and “Remarks,” does overcome the claim objections provided to Applicant in the April 2022 Final Office Action. However, the Examiner finds that the July 2022 Applicant Response, including the July 2022 Claim Amendment and “Remarks,” still contain objections based upon improper claim amendment issues and informalities. (See § VII supra).

35 U.S.C. § 112, First Paragraph, (Written Description) Rejections
Claim 1 and 9
Applicant contends that the July 2022 Claim Amendment overcomes the 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claimed subject matter has been removed from the claims. (See July 2022 Applicant Response at 14-19).

While the Office acknowledges that complete removal of specific claim language the April 2022 Final Office Action deemed as failing to comply with the written description requirement may overcome a 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection, the Examiner finds that new and/or similar 35 U.S.C. 112 (pre-AIA ), first paragraph, issues with respect to failing to comply with the written description requirement are still present in the ‘247 Reissue Application. Specifically, in light of the July 2022 Claim Amendment, the Examiner finds that new 35 U.S.C. § 112, first paragraph, rejections are provided above. (See § IX.A, supra).

Claim 2-5 and 14
Applicant contends that “even if chrominance gamut morphing only occurs in the common region, color gamut morphing is possible throughout the entire display.” (See July 2022 Applicant Response at 15).

The Examiner respectfully disagrees. The ‘584 Patent explicitly differentiates between “chrominance gamut morphing” and a “color gamut” morphing method. (‘584 Patent. at c.3, ll.6-10 15; and c.6, l.46 – c.9, l.5; see Figures 1a, 1b, 2-4). The Examiner finds that the color gamut is not changed by a morphing process (i.e., manipulating, modifying or changing the geometrical shape of one color gamut into another color gamut based upon input and output gamuts; see § VIII.C.i, supra), but instead changed by a “color correction” process. To support the Examiner’s position, the Examiner finds that ‘584 Patent discloses the scaling process as a “color correction” process including the combination of results generated by: (b) the per pixel chrominance gamut morphing, (c) per pixel perceptual luminance constraining, and (d) per pixel Bezier based luminance smoothing processes. (‘584 Patent at c.6, ll.10-25, emphasis at ll.19-25; c.9, l.65 – c.10, l.9, emphasis at c.10, ll.1-7 see Figure 4). The Examiner finds that the ‘584 Patent discloses the invention creating per pixel attenuation maps (i.e., scaling maps) for each one of the (b)-(d) processes. The Examiner finds that the ‘584 Patent discloses the first per pixel scaling factor of the “color correction” (i.e., (b) the per pixel chrominance gamut morphing) as being the only portion of the combination of scaling results that actually is the result of a gamut morphing. Specifically, the Examiner finds that the ‘584 Patent discloses one of the inventive features being chrominance gamut morphing through a plurality of transitional/intermediate chrominance gamuts. (See ‘584 Patent at c.6, l. 55 – c.7, l.15; c.7, l.39 – c.8, l.31; see Figures 2, 3). From this perspective, the Examiner finds that the scaling process of the ‘584 Patent does not “generate” the first and second morphed chrominance gamuts, but instead utilizes the “generated” first and second morphed chrominance gamuts provided by the “(b) the per pixel chrominance gamut morphing” algorithm implementation. This is further evidenced by claim 1 reciting the claim requirement of “calculating a scaling process … wherein the scaling process … is based on the product of a first per-pixel scale factor to achieve chrominance gamut morphing….” The Examiner finds that the “first per-pixel scale factor” for each of first and second images, respectively, is the first and second morphed chrominance gamuts, respectively. Thus, as such, the Examiner concludes that the color gamut is not changed by a morphing process, but instead changed by a “color correction” process.

35 U.S.C. § 112, Second Paragraph, (Indefinite) Rejections
Morphing Chrominance Gamuts via Changing Brightness/Luminance
Applicant contends that complete removal of specific claim language that the April 2022 Final Office Action deemed as indefinite may overcome a 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection. (See July 2022 Applicant Response at 17).

While the Examiner acknowledge removal of such claim requirements/language may overcome a 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection, the Examiner finds that new and/or similar 35 U.S.C. 112 (pre-AIA ), second paragraph, issues with respect to indefiniteness are still present in the ‘2417 Reissue Application. Specifically, in light of the July 2022 Claim Amendment, the Examiner finds that new 35 U.S.C. § 112 rejections are provided above. (See § IX.B, supra).

Common Region
Applicant contends that the reintroduction and now inclusion of the claim requirement of “identifying a common region” overcomes the 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection in the April 2022 Final Office Action. (See July 2022 Applicant Response at 18).

Applicant' s arguments have been fully considered and are persuasive. Thus, the 35 U.S.C. 112 (pre-AIA ), second paragraph, indefinite rejection with respect to “common region” has been withdrawn.

Omitting Essential Steps
Applicant contends the that the step of “White Point Balancing” is not necessary to perform the claimed invention and thus it must not be considered an essential step. (July 2022 Applicant Response at 18-19). Applicant contends that “per pixel Bezier Based Luminance Smoothing” is not necessary to perform the claimed invention. (Id. at 19).

The Examiner respectfully disagrees. The Examiner finds that omitted steps are both critical and essential to provide color seamlessness across tiled multi-projector displays. To support the Examiner’s position, the Examiner finds the method and/or algorithm has four steps, not one, two, nor three, of balancing per projector white point, morphing per pixel chrominance gamut, constraining per pixel perceptual luminance; and smoothing per pixel Bezier based luminance; (‘584 Patent at Abstract; and c.6, ll.22-25; see Figure 4). The ‘584 Patent further states 
note that this process results in per channel scale factor at every pixel which would ruin the white point balancing achieved in the previous step. So, we make a conscious choice here to retain the white point by computing one common factor for all channels

(‘584 Patent at c.8, ll.1-5). The ‘584 Patent further states
Our method smoothes the chrominance and brightness across the entire display result in in true color seamlessness where the number of projectors are absolutely invisible in the display. This is achieved by morphing of the two dimensional chrominance gamut  in the overlapping regions followed by a brightness smoothing across the entire display

(‘584 Patent at c.13, ll.9). In addition, the Examiner finds that the ‘584 Patent discloses the chrominance gamut morphing step providing only chrominance changes smoothly across the entire display with no constraints yet being placed on brightness, thus, resulting in seams. (‘584 Patent at c.9, ll.18-22). The Examiner finds that only the brightness elements are effectively “changed” in the next step while maintain the chrominance achieved in the previous step. (Id. at c.9, ll.36-39). The Examiner further finds that the ‘584 Patent discloses the attenuation mask to be applied to various image displays as being a combination of all of the steps, not a selected user subset thereof. (Id. at. c.9, l.65 – c.10, l.23). 
	Thus, the Examiner maintains that all four steps are required and any missing step is deemed an omitted essential step.

35 U.S.C. § 251 Rejections
Broadening/Recapture
Common Region Morphing
Applicant contends that the amendment of “wherein the first morphed color gamut is morphed into the second morphed gamut only in the common region” overcomes the U.S.C. 251 improper recapture rejection. (July 2022 Applicant Response at 19).

Applicant' s arguments have been fully considered and are persuasive. Thus, the 35 U.S.C. 251 rejection with respect to improper recapture has been withdrawn.

RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission
Applicant contends that the amendment removing the “one or more transitional chrominance gamuts” overcomes the 35 U.S.C. 251 improper recapture rejection. (July 2022 Applicant Response at 20).

The Examiner respectfully disagrees. The Examiner finds that the claim requirement of  “morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display (emphasis added) is deemed deleted/omitted patent claim language which is related to subject matter surrendered during original prosecution of the ‘584 Patent. (See §§ X.A.i.a; XI.C.i, supra).
Thus, the Examiner concludes that the July 2022 Claim Amendment does not overcome the recapture rejection because surrender subject matter is still not present in the instant ‘247 Reissue Application.

New Matter
Applicant contends that the July 2022 Claim Amendment overcomes the 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claimed subject matter has been removed from the claims. (See July 2022 Applicant Response at 20).

The Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth by Applicant. (July 2022 Applicant Response at 14-19).Thus, the Examiner finds this argument addressed above. (See § XIV.B.i, supra).

Original Patent Requirement
Applicant contends that the July 2022 Claim Amendment (i.e., present claims) “still recites the feature of chrominance gamut morphing in the common region through a plurality of transitional chrominance to produce a chrominance smoothed image.” (July 2022 Applicant Response at 20-21). Since removal of the claimed feature is a sufficient reason for broadening, Applicant contends that removed claimed feature is not an original Patent Requirement. (-Id.)

The Examiner respectfully disagrees. The Examiner finds that the “feature of chrominance gamut morphing in the common region through a plurality of transitional chrominance to produce a chrominance smoothed image” is not recited in the July 2022 Claim Amendment. Thus, the Examiner concludes that the July 2022 Claim Amendment does not overcome the Original Patent Requirement rejection in the instant ‘247 Reissue Application.
In addition, and with respect to removing a claim feature for broadening, while Applicant may remove a claimed feature to broaden an existing original claim, the Examiner finds that such broadening does not divorce Applicant from the requirements of  35 U.S.C. § 251. The Examiner finds that the ‘584 Patent does not clearly and unequivocally disclose any embodiment that includes a method of controlling an image display produced by multiple projectors without the steps of: morphing pixels in the common region from a first chrominance gamut, through a plurality of transitional chrominance gamuts, to a second chrominance gamut dependent on a number of projectors contributing pixels to the common region to produce a chrominance smoothed image display. (§ XI.B, supra).
Thus, again. the Examiner concludes that the July 2022 Claim Amendment does not overcome the Original Patent Requirement rejection in the instant ‘247 Reissue Application.

35 U.S.C. § 103 Rejections
Gradual Morphing
Applicant contends that the July 2022 Claim Amendment now including “the feature of ‘gradual morphing from a first color gamut to a second color gamut’ is inventive because it allows the presently claimed invention to morph a chrominance gamut of a first projected image over a plurality of transitional steps to reach a chrominance gamut of a second projected image in a common region in order to achieve true seamlessness with imperceptible brightness and chrominance spatial variations.” (July 2022 Applicant Response at 21-23, 25; emphasis added). Applicant contends that this feature distinguishes from Harrison because Harrison teaches away from “gradual morphing.” (Id. at 25). Applicant contends that Chiu does not teach “gradual morphing” as a scaling factor for the generation of a plurality of transitional chrominance gamuts and, from that perspective, teaches away from “gradual morphing.” (Id. at 26-27). 

The Examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., gradual morphing in the common region through a plurality of transitional chrominance to produce a chrominance smoothed image) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 



Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed. See 35 U.S.C. § 132(a). If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘584 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘584 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘584 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                    /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        







SJR
10/13/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that claims 1-6, 8, 9, 12, 14, 16-19, 22, 23, 26-30 and 32 stand rejected under 35 U.S.C. 112, first and second paragraphs and 251; and claims 20, 21, 25 and 31 stand rejected under 35 U.S.C. 103(a).
        2 Claims 1 and 9 amended in the instant July 2022 Claim Amendment.
        3 Claims 2-5 amended in the instant July 2022 Claim Amendment.
        4 Claim 20 amended in the instant July 2022 Claim Amendment.
        5 Claim 23 amended in the instant July 2022 Claim Amendment.
        6 Claim 14 canceled in the instant July 2022 Claim Amendment.
        7 Claim 33 newly added in the instant July 2022 Claim Amendment.
        8 The Examiner finds that the instant claim requirements removed from claim 9 were part of the claim amendment for claim 20 filed on 28 February 2022 (“Feb 2022 Claim Amendment”). 
        9 Spaulding et al., “UltraColor: a new gamut mapping strategy, “Proc. SPIE 2414, Device-Independent Color Imaging II, (10 April 1995) “(Spaulding”).
        10 Marcu et al., Gamut mapping for color simulation on CRT devices, “Proc. SPIE 2658, Color Imaging: Device-Independent Color, Color Hard Copy, and Graphics Arts, (29 March 1996) (“Marcu”).
        11 The Examiner finds that Figures 1a and 1b of the ‘584 Patent discloses the overall results of the inventive algorithm and classifying it as “the results of the color gamut morphing.”
        12 See Oct 2021 Declaration asserting the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission is removed.
        13 See new Oath Declaration filed with the Response by Applicant on 04 October 2021 (“Oct 2021 Declaration”) asserting the RI Claim 1 Transitional Chrominance Gamut Morphing Constraint Omission is removed.
        14 "constrain." Merriam-Webster Online Dictionary. 2010. Merriam-Webster Online. 18 November 2020 <http://www.merriam-webster.com/dictionary/constain>
        15 The Examiner finds that Figures 1a and 1b of the ‘584 Patent discloses the overall results of the inventive algorithm and classifying it as “the results of the color gamut morphing.”